Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 1 of 68 Page ID
                                #:15308

 1   Harry A. Safarian (SBN 204106)
     SAFARIAN & BAROIAN, LLP
 2   1000 N. Central Avenue, Suite 210
     Glendale, California 91202
 3
     Tel.: (818) 334-8528
 4   Fax: (818) 334-8107
 5   hs@safarianfirm.com
 6   Attorneys for Defendant, MARK OBENSTINE
 7
                            UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
     JAMES ESTAKHRIAN and ABDI                 Case No.: CV11-3480 FMO
11   NAZIRI, on behalf of themselves and
12   all others similarly situated,            DEFENDANT MARK
                                               OBENSTINE’S OPPOSITION TO
13
           Plaintiffs,                         PLAINTIFFS’ MOTION FOR
14                                             ATTORNEYS’ FEES; REQUEST
15   vs.                                       FOR RECONSIDERATION OF
                                               SANCTIONS MOTION OR, IN THE
16   MARK OBENSTINE, BENJAMIN F.               ALTERNATIVE, FOR
17   EASTERLIN IV, TERRY A                     PERMISSION TO FILE MOTION
     COFFING, KING & SPALDING,                 FOR RECONSIDERATION WITH
18   LLP, and MARQUIS & AURBACH,               THE SPECIAL MASTER
19   P.C.,
20                                             JAMS REF# 1220052101
           Defendants.
21                                             Special Master:
22                                             Hon. Roselyn Chapman (Ret.)
23   TO THE HONORABLE ROSELYN CHAPMAN (RET.) AND PLAINTIFFS AND
24   THEIR ATTORNEYS:
25         PLEASE TAKE NOTICE that Defendant Mark Obenstine respectfully
26   submits his Opposition to Plaintiffs’ Motion for Attorneys’ Fees and permission for
27   to file a Motion for Reconsideration of Plaintiffs’ Motion for Sanctions as follows:
28


                                               1

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 2 of 68 Page ID
                                #:15309

 1                                 TABLE OF CONTENTS
 2   I.     Introduction……………………………………………………………………1
 3
     II.    Plaintiffs Should Be Precluded from Seeking Sanctions Because
 4          New Evidence Confirms the Sanctions was Based on False
 5          Representations………………………………………………………………..3
 6   III.   At a Minimum, the Court Should Substantially Deny the Vast
 7          Majority of the Attorneys’ Fees as the Fees Sought are Grossly
            Excessive, Unreasonable, and Unsubstantiated………………………………8
 8
            A. 181.15 Hours is Grossly Excessive for a Sanctions Motion…....................8
 9
10
            B. The Amount of Time that Should Have Been Expended
11             is a Small Fraction of the 181.15 Hours Plaintiffs Seek to
12             Have Awarded……………………………………………………………11

13          C. There is Significant Duplication Relating to the Billing,
14             Requiring any Award to be Reduced Substantially………………………12
15
            D. The Hourly Rates Sought Are Excessive and Plaintiffs
16             Fail to Carry Their Burden with Respect to Same………………………..13
17
     IV.    Attorney Skalet’s Declaration that his time is Accurate Because he
18          Contemporaneously Entered it is Belied by His Prior Statements
19          to the Special Master………………………………………………………...15
20
     V.     In the Event the Special Master Recommends Awarding Fees, the Fees
21          Awarded Should Further Be Reduced by the Fact the Motion
22
            for Sanctions Was Denied in Part……………………………………………16

23   VI.    In the Event the Special Master is Prepared to Order Fees,
24          It Is Asked that the Order Stayed Pending Reconsideration of
            the Sanctions Motion………………………………………………………...17
25
26
27
28


                                                 i

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 3 of 68 Page ID
                                #:15310

 1                          TABLE OF AUTHORITIES
 2
     A. Farber & Partners, Inc. v. Garber,
 3
           237 F.R.D. 250 (C.D. Cal., 2006)……………………………………………11
 4
 5
     Blum v. Stenson,
          465 U.S. 886 (1984)………………………………………………………….13
 6
 7   Chalmers v. City of Los Angeles,
          796 F.2d 1205 (9th Cir. 1986)……………………………………………...1, 9
 8
 9   Dolorian Capital, Inc. v. SOC, LLC,
           2013 WL 1006071 (E.D. Cal., 2013)………………………………………...11
10
11   Hensley v. Eckerhard,
12         461 U.S. 424 (2000)………………………………………………………...8, 9
13   Jadwin v. County of Kern,
14        767 F.Supp.2d 1069 (E.D.Cal.2011)………………………………………...13
15
     Jordan v. Multnomah Cnty.,
16        815 F.2d 1258 (9th Cir. 1987)………………………………………………...9
17
     Kerr v. Screen Extras Guild,
18         526 F.2d 67 (9th Cir. 1975)…………………………………………………...9
19
     Kinney v. Int'l Brotherhood of Electrical Workers,
20
          939 F.2d 690 (9th Cir. 1991) ………………………………………………....9
21
22   Morales v. City of San Rafael,
          96 F.3d 359 (9th Cir. 1996). ………………………………………………......9
23
24   People ex rel. Elliott v. Textron, Inc.,
25         192 F.R.D. 494………………………………………………….....................16

26   Sure Safe Industries, Inc. v. C & R Pier Mfg.,
27         152 F.R.D 625 (S.D. Cal. 1993)……………………………………………...9
28


                                          ii

                       OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 4 of 68 Page ID
                                #:15311

 1   Van Gerwen v. Guarantee Mut. Life Co.,
 2        214 F.3d 1041 (9th Cir. 2000)………………………………………………...9
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          iii

                       OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 5 of 68 Page ID
                                #:15312

 1                                               I.
 2                                     INTRODUCTION.
 3         Before the Special Master is Plaintiffs’ motion for attorneys’ fees in
 4   connection with Plaintiffs’ sanctions motion, which was granted in part. The Court
 5   should deny the request for sanctions in its entirety, or reduce the overwhelming
 6   majority fees sought, for the following independent reasons:
 7         1.     New evidence has come to light since the Court granted the sanctions
 8   motion confirming the representations by Plaintiffs’ counsel upon with the Court
 9   issued its order were materially false, and that the motion would not have been
10   granted but for these misrepresentations. Namely, Plaintiffs’ counsel represented
11   that Obenstine did not disclosed prior to September 2015 that had a computer and
12   “boxes” of materials concerning the underlying litigation. New evidence has come
13   forward confirming these materials were disclosed in open court in the presence of
14   Plaintiffs’ counsel at least three years earlier. Plaintiffs’ counsel represented
15   otherwise in connection with their motion, and the Special Master relied upon these
16   representations in issuing her recommendations, which the District Court adopted.
17         2.     Plaintiffs failed to carry their burden of proof in connection with their
18   attorneys’ fees motion. In calculating a reasonable number of hours, Plaintiffs’
19   counsel must justify the claim by submitting detailed time records. The court may
20   adjust these hours down if it believes the documentation to be inadequate, if the
21   hours were duplicative, or if the hours were either excessive or unnecessary.
22   Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986), reh'g denied,
23   amended on other grounds, 808 F.2d 1373 (9th Cir. 1987). Here, Plaintiffs have not
24   provided the required “detailed listings of services and time expended,” rendering it
25   impossible for the Court or Obenstine to assess the reasonableness and necessity of
26   time. As such, Plaintiffs have failed to carry their burden that any time was
27   reasonable and necessary, and the Special Master should deny all fees requested.
28


                                                 1

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 6 of 68 Page ID
                                #:15313

 1         3.     Plaintiffs’ counsel contends 181.15 hours was expended by four
 2   separate law firms, seven lawyers and a paralegal. Obenstine, the Special Master,
 3   and the Court are left to guess as to how this time was spent, how much of it was
 4   reasonable and necessary, and why four law firms, seven lawyers and one paralegal
 5   were required to prepare a straight-forward motion a single attorney could have
 6   prepared in less than one day. No explanation is provided as to why a nationwide
 7   undertaking for the preparation of a relatively simply pleading.
 8         4.     By Plaintiffs’ attorneys’ own admissions, the time records at issue are
 9   unreliable and should be disregarded. Plaintiffs’ counsel’s representation time
10   records were kept on a daily basis is belied by counsel’s own prior statements to the
11   Special Master. Mr. Skalet contends he and his firm charged 54.50 hours and 129.7
12   hours, respectively, of the 181.15 hours billed in connection with the motion. He
13   further contends, “My firm logs the billable time of its billing attorneys and
14   paralegals in a detailed, contemporaneous, and task-specific manner, on a daily
15   basis into ‘TimeSlips’ billing program.” (Skalet decl., ¶ 4 [emphasis added].) In the
16   “Stipulation to Extend Deadline for Filing Plaintiffs’ Motion for Fees and Costs,”
17   however, Plaintiffs’ counsel acknowledged the contrary was true, stating:
18                WHEREAS Plaintiffs’ counsel, Mr. Skalet, due to illness
19                and travel schedule is unable to submit his firm’s time and
20                expense in support of Plaintiffs’ Fee Motion before the due
21                date,
22   See May 31, 2016 Stipulation Submitted to Special Master, p. 2, lines 1-3.
23         The Motion at issue was filed and ruled upon months ago. The foregoing
24   paragraph from the stipulation appears to concede Mr. Skalet and the other lawyers
25   at his firm recreated billing entries, rendering them unreliable, and clearly and
26   dramatically overstating the time purportedly spent on the motion.
27
28


                                                2

                           OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 7 of 68 Page ID
                                #:15314

 1            5.    Because the motion sought terminating sanctions, and was denied in
 2   part, if sanctions are awarded, they should be prorated and reduced significantly
 3   based upon the partial denial.
 4            6.    If fees are awarded, the hourly rates should be reduced significantly
 5   because no information is provided for the majority of attorneys Plaintiffs seek to
 6   charge time for, and it is clear the rates sought are excessive. The party seeking fees
 7   carries the burden of establishing the fees sought are reasonable. Plaintiffs have put
 8   forth no declarations or other evidence concerning the qualifications of four of the
 9   eight people Plaintiffs seek to recovery fees for. Moreover, no evidence has been
10   put forth regarding the prevailing rates in the Central District for like-attorneys. Nor
11   do Plaintiffs’ attorneys suggest they have ever been paid the amounts sought by a
12   client, or that the Central District has approved the rates Plaintiffs’ counsel seek for
13   similar work.
14
15                                               II.
16       PLAINTIFFS SHOULD BE PRECLUDED FROM SEEKING SANCTIONS
17         BECAUSE NEW EVIDENCE CONFIRMS PLAINTIFFS’ SANCTIONS
18                 MOTION WAS BASED ON FALSE REPRESENTATIONS.
19            Plaintiffs have filed a series of meritless sanctions motions.1 The motion for
20   which the fees at issue are sought was improperly filed, and the Motion was granted
21
     1
22       As the Special Master previously observed, the second motion was made after
     Plaintiffs’ counsel “slammed the phone down” on Obenstine’s counsel who was
23   trying to meet and confer in preparation for trial. Strangely, the Motion was made on
24   the false premise it was Mr. Obenstine’s counsel that declined to cooperate. The
     Special Master found otherwise. The Motion was correctly denied. That filing (as
25
     well as a meritless third motion for sanctions under section 1927) confirm Plaintiffs’
26   seek to have this case resolve on meritless sanctions motions and exorbitant fee
27
     awards instead of the merits. The Court should look upon Plaintiffs’ unsubstantiated
     representations regarding hours expended with suspicion given their prior actions
28   and misstatements identified herein.


                                                  3

                              OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 8 of 68 Page ID
                                #:15315

 1   based upon erroneous information Plaintiffs’ counsel knowingly submitted to the
 2   Special Master and District Court. Specifically, the sanctions motion at issue was
 3   made on the false representation Obenstine failed to disclose the existence of
 4   “boxes” of file materials and a damaged computer. New evidence has come forward
 5   confirming Plaintiffs’ counsel misrepresented to the Court, and the Special Master,
 6   that these materials were not previously disclosed. The new evidence, described
 7   below, compels reconsideration of that Motion and sanctions against Plaintiffs’ and
 8   their counsel for egregious misconduct.
 9         New evidence has now come to light confirming the first sanctions Motion
10   hinged, and was decided upon, serious misrepresentations to the Special Master and
11   the Court by Plaintiffs’ counsel that Obenstine concealed the existence of “boxes”
12   of materials and a computer until he was deposed in September 2015. Obenstine
13   respectfully requests the Special Master reverse her prior recommendations to the
14   District Judge, or recommend the District Judge authorize Obenstine to bring a
15   Motion to have the Special Master and/or District Judge reconsider the
16   determination made with respect to that Motion and deny the pending attorneys’
17   fees motion in its entirety. It is manifest that the sanctions motion was based on
18   serious and numerous misrepresentations by Plaintiffs’ counsel (as was the more
19   recently denied Motion premised on a false narrative Obenstine failed to work with
20   Plaintiffs’ counsel in preparing the matter for trial).
21         As indicated, the subject sanctions motion was based on Plaintiffs’ contention
22   Obenstine concealed that fact he had “boxes” of documents with evidence, and a
23   computer, until his September 2015 deposition. In opposing the Motion, Obenstine
24   took the position these materials were previously disclosed, and Plaintiffs’ counsel
25   insisted, under oath, that Obenstine never made such a disclosure. Ironically,
26   Plaintiffs’ section 1927 motion confirms Obenstine disclosed the existence of the
27   “boxes” in 2013 (two years before he candidly disclosed the same at his deposition),
28


                                                 4

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 9 of 68 Page ID
                                #:15316

 1   as well as the computer that failed, but Plaintiffs waited until after the deadline to
 2   file discovery motions to bring a Rule 37 Motion.
 3         Mr. Alikani’s declaration in support of the section 1927 motion, which is
 4   pending before the Special Master, states, “Attached to this declaration as Exhibit 6
 5   is a true and correct copy of is a true and correct copy of [sic] excerpts from the
 6   transcript of the hearing on January 31, 2013, where Mr. Safarian presented to the
 7   Court that Mr. Obenstine found a few emails after going through ‘boxes’ of files
 8   and made a representation about the Crestridge server.” Alikani decl. in support of §
 9   1927 Motion, ¶ 10 (Emphasis added). Thus, Plaintiffs’ prior representation they did
10   not know about the “boxes” until the September 2015 Obenstine deposition was
11   clearly false.
12         Mr. Alikani’s statement that the representations were about the Crestridge
13   server was also false. Rather, the “server” referred to was clearly the broken
14   computer Plaintiffs’ have falsely claimed Mr. Obenstine concealed. This is
15   confirmed by the following statement to the Court, confirming it was not the
16   Crestridge server that had “issues,” and Obenstine had been seeking access to the
17   Crestridge server only to have Plaintiffs’ counsel coordinate with Crestridge’s
18   President, Reza Jafary, to block access to the server:
19
20
21
22
23
24
25
26
27
28


                                                 5

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 10 of 68 Page ID
                                 #:15317

 1   Alikani decl. in support of § 1927 Motion, Ex. 6, 44:9-19.
 2         Indeed, Mr. Obenstine’s counsel confirmed in open Court more than three
 3   years before the Court granted the first sanctions motion that Obenstine did have
 4   access to a computer or “server” that was not functioning properly. Specifically, he
 5   stated in open court, on December 10, 2012, “A lot of the documents, unfortunately,
 6   it’s my understanding were destroyed or on a server that became an issue in this
 7   case.” See Alikani decl. in support of § 1927 Motion, Ex. 5, 7:6-10. Thus, although
 8   Plaintiffs knew for nearly three years prior to Obenstine’s deposition that Obenstine
 9   had a computer with “issues,” they stated otherwise to the Special Master and
10   District Court in sworn declarations in order to set up a meritless sanctions motion,
11   making every effort to avoid having the case resolve on its merits and, instead,
12   trying incessantly to poison the Court against Obenstine based upon materially false
13   statements. Plaintiffs’ counsel deliberately waited until after the close of discovery,
14   falsely representing they were never told there was a computer until Mr. Obenstine’s
15   September 2015 deposition. It is clear Plaintiffs deliberately waited to create a false
16   narrative of “prejudice,” fully aware the Crestridge server had all the documents at
17   issue in this case.
18         And, importantly, the Special Master’s recommendations on the Motion for
19   Sanctions states, in footnote 6, that:
20                Plaintiffs note that they have evidence of at least one email
21                from Defendant Obenstine regarding the Cosmopolitan
22                matter which was not produced by Crestridge Partners, Inc.;
23                thus, Plaintiffs suspect there are other emails regarding the
24                Cosmopolitan matter from Defendant Obenstine, who used
25                email addresses in addition to the Crestpar email address,
26                which have not been produced to them by Crestridge
27                Partners, Inc., and others. Reply at 9:1-18.
28


                                                6

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 11 of 68 Page ID
                                 #:15318

 1         The “one email” referred to was a “smoking gun email” that was conveniently
 2   omitted from the productions made by Crestridge, eviscerating Plaintiffs’ theory
 3   Obenstine used his secretary as a “capper” to solicit Estakhrian as a client. See
 4   Safarian decl., Ex. “A.” The fact this “smoking gun” document, which confirms
 5   Obenstine did not use a “runner” or “capper” to solicit Mr. Estakhrian, is compelling
 6   evidence Mr. Jafary of Crestridge, who coordinated the Crestridge production with
 7   Plaintiffs’ attorneys, deliberately omitted key evidence from the production. As the
 8   Special Master is also aware, Mr. Obenstine previously offered Plaintiffs’ counsel
 9   the laptop in question prior to the filing of the first sanctions Motion and invited
10   Plaintiffs to compare the Crestridge documents with the entirety of his emails to
11   confirm that, aside from the one “smoking gun” email, Plaintiffs were deprived of
12   no materials. Plaintiffs declined the offer. Their reasoning for declining the offer is
13   transparent: there was nothing to be gained from the laptop because they already had
14   all relevant materials from the Crestridge production, and accepting the offer would
15   thwart their ability to seek to have the case dismissed on a meritless sanctions
16   motion.
17         As indicated, the Special Master’s decision to recommend sanctions against
18   Mr. Obenstine based upon the purported non-disclosure was based upon the parties’
19   conflicting positions as to whether Mr. Obenstine actually disclosed the boxes of
20   documents and computer. The Special Master’s “Order Granting Plaintiffs’ Motion
21   for Sanctions” (Dkt. No. 422) states:
22                One of the purposes of requiring written disclosures,
23                written responses to discovery requests, and written
24                supplementation of prior disclosures and responses is to
25                prevent discovery motions from being based on “he said;
26                she said.” Further, it appears to the Special Master that the
27                practice of counsel during the course of this litigation has
28                been to routinely memorialize in writing all conversations


                                                 7

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 12 of 68 Page ID
                                 #:15319

                                     3
 1                and occurrences.       Without documentary evidence to
 2                support the claim that his attorney verbally disclosed the
 3                laptop and bankers’ boxes documents, the Special Master
 4                finds no merit to this defense by Defendant Obenstine.
 5   Id. at 14:7-13.
 6         It is now clear and documented in the transcripts of the December 10, 2012
 7   and January 31, 2013 proceedings, and Mr. Alikani’s declaration submitted in
 8   connection with the section 1927 Motion, that Obenstine’s counsel did disclose the
 9   boxes and computer. There is no longer a “he said – she said” debate. Plaintiffs had
10   actual knowledge of the boxes and computer for years. Amazingly, contrary to
11   Plaintiffs’ position with respect to the initial sanctions motion, Mr. Alikani brazenly
12   admits that Obenstine’s counsel disclosed at the January 31, 2013 hearing that
13   Obenstine had “boxes” of files. See Alikani decl. in support of § 1927 Motion, ¶ 10.
14         Thus, because the sanctions motion was based on materially false
15   representations to the Special Master and the Court, all requested fees should be
16   denied, and Obenstine requests the Special Master recommend the District Court
17   reverse its ruling on the sanctions motion. In the alternative, Obenstine requests the
18   Special Master recommend the District Court authorize a Motion for
19   Reconsideration of same.
20
21                                            III.
22    AT A MINIMUM, THE COURT SHOULD SUBSTANTIALLY DENY THE
23    VAST MAJORITY OF THE ATTORNEYS’ FEES AS THE FEES SOUGHT
24               ARE GROSSLY EXCESSIVE, UNREASONABLE, AND
25                                 UNSUBSTANTIATED.
26         A. 181.15 Hours is Grossly Excessive for a Sanctions Motion.
27                The party seeking an award of fees must submit evidence
28                supporting the hours worked and the rates claimed. See


                                                8

                           OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 13 of 68 Page ID
                                 #:15320

 1                Hensley, 461 U.S. at 433, 103 S.Ct. 1933. A district court
 2                should exclude from the lodestar amount hours that are not
 3                reasonably expended because they are “excessive,
 4                redundant, or otherwise unnecessary.” Id. at 434, 103 S.Ct.
 5                1933.
 6   Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000), citing
 7   Hensley v. Eckerhard, 461 U.S. 424, 433 (2000).
 8         In calculating the lodestar, the court must determine both a reasonable number
 9   of hours and a reasonable hourly rate for each attorney. Morales v. City of San
10   Rafael, 96 F.3d 359, 363 (9th Cir. 1996). In calculating a reasonable number of
11   hours, the applicant must justify the claim by submitting detailed time records. The
12   court may adjust these hours down if it believes the documentation to be inadequate,
13   if the hours were duplicative, or if the hours were either excessive or unnecessary.
14   Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986), reh'g denied,
15   amended on other grounds, 808 F.2d 1373 (9th Cir. 1987).
16         The submission of an attorneys’ fees claim is properly made under the
17   guidelines set forth in Kerr v. Screen Extras Guild, 526 F.2d 67 (9th Cir. 1975) cert
18   denied, 425 U.S. 951, 96 S.Ct. 1726, 48 L.Ed.2d 195 (1976). See also Kinney v. Int'l
19   Brotherhood of Electrical Workers, 939 F.2d 690, 695 (9th Cir. 1991). The first
20   factor the court should consider is a “detailed listing of services and time
21   expended.” Sure Safe Industries, Inc. v. C & R Pier Mfg., 152 F.R.D 625, 626 (S.D.
22   Cal., 1993) (applying Kerr factors to sanctions awarded in opposing meritless
23   discovery motion and preparing claims for fees and costs).
24         “It is not sufficient for prevailing counsel to opine that all of the time claimed
25   was usefully spent, and the district court should not uncritically accept counsel’s
26   representations concerning the time expended.” Jordan v. Multnomah Cnty., 815
27   F.2d 1258, 1263 n. 8 (9th Cir. 1987). In short, “[w]here the documentation of hours
28


                                                9

                           OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 14 of 68 Page ID
                                 #:15321

 1   is inadequate, the district court may reduce the award accordingly.” Hensley, 461
 2   U.S. at 433, 103 S.Ct. 1933.
 3         In the instant case, no time records are provided. Plaintiffs’ counsel could
 4   very easily have broken down time expended according to task without disclosing
 5   information protected by the attorney-client privilege. There is no breakdown at all,
 6   leaving Obenstine, the Special Master, and the District Judge to speculate as to how
 7   much of the 181.5 hours Plaintiffs seek to have awarded related to research,
 8   needless “attorney conferences,” drafting of the sanctions motion, drafting of the
 9   motion for fees, or other tasks. The motion before the Special Master was Plaintiffs’
10   opportunity to meet their burden of proof as to the fees necessarily incurred, but no
11   effort to meet this burden has been made. Instead, Plaintiffs merely put forth a chart
12   identifying the four separate firms that worked on the Motion. No explanation is
13   even provided as to why the Motion could not have been prepared by one of the
14   eight persons, or why a national undertaking was necessary for the preparation of a
15   straight-forward motion. Thus, because Plaintiffs have not satisfied their burden, all
16   of the requested fees should be denied.
17         As established below, routinely, courts have deemed between 5 and 20 hours
18   of attorney time reasonable regarding sanctions motions. Here, Plaintiffs have put
19   forth no legal authority or evidence to suggest the subject motion in this case
20   required more.2 Given the lack of detail Plaintiffs provided, and the fact there is no
21
22   2
      Indeed, weeks ago, Obenstine’s counsel was required to file a very similar motion
     in the Central District in Bell v. Say, USDC Case No. 15-cv-06171-DSF-PJW.
23
     Safarian decl., ¶ 4. The entire motion, including meet and confer and a telephonic
24   appearance with the Court for oral argument and preparation for oral argument,
25   required 7.6 hours of time, and the Court ordered $1,500 in sanctions. Id. A copy of
     Magistrate Judge Patrick J. Walsh’s July 1, 2016 Minutes are attached to the
26   Declaration of Harry A. Safarian as Exhibit “B.” A copy of that Motion, which is
27   about the same length and of the same level of complexity as the sanctions motion
     Plaintiffs filed in this case is attached to the Declaration of Harry A. Safarian as
28
     Exhibit “C.”

                                                10

                           OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 15 of 68 Page ID
                                 #:15322

 1   explanation as to how the exorbitant number of hours for which Plaintiffs seek
 2   compensation was arrived at, Plaintiffs’ prayer for fees should be denied, or the vast
 3   majority of fees should cut as unreasonable, unnecessary, and unsubstantiated.
 4         Plaintiffs should not be given the benefit of the doubt and receive more than
 5   the amount courts typically award for similar motions because of Plaintiffs failure to
 6   comply with the absolute requirement they put forth detailed evidence of how the
 7   time they seek to recover was spent. As such, if the Special Master is to award any
 8   time (which Obenstine urges should not be the case because the Motion was filed
 9   based upon false representations and Plaintiffs have failed to put forth the required
10   evidence in support of their fees motion), it should not exceed what is customary for
11   like motions, which is typically 5 to 20 hours as explained in greater detail in the
12   following section.
13
14         B. The Amount of Time that Should Have Been Expended is a Small
15            Fraction of the 181.15 Hours Plaintiffs Seek to Have Awarded.
16         Attached as Exhibit “D” is a chart setting forth dozens of cases in which
17   District Courts of this State have ruled upon identical or very similar motions. In
18   performing this research, Obenstine’s counsel used search to identify motions very
19   similar to those here, including search terms “Rule 37,” “sanctions” and “attorneys’
20   fees.” The results in the chart were taken from the first 100 cases the search query
21   yielded. (Safarian decl., ¶ 5, Ex. “D.”) Every case that appears analogous has been
22   included. In many cases, sanctions were denied, and those cases have been
23   excluded. Id.
24         Included in the referenced chart are all seven cases published on Westlaw in
25   which this Special Master ruled upon identical or very similar sanctions motions and
26   awarded fees. Id. The highest amount awarded by this Special Master was
27   $10,192.80. A. Farber & Partners, Inc. v. Garber, 237 F.R.D. 250 (C.D. Cal., 2006).
28   It is noteworthy that, in that case, the party moving for sanctions provided specific


                                                11

                           OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 16 of 68 Page ID
                                 #:15323

 1   details as to how the time was spent on drafting the various motions and travel (five
 2   hours) relating to the motions, which Plaintiffs have not done here. And, no travel
 3   time was required here, and all discussion with the Special Master were by brief
 4   telephone conferences.
 5         The sanctions awarded in the dozens of cases ranged from $1,268.50 to
 6   $10,192.80 for a single sanctions motion (and, in one case, Dolorian Capital, Inc. v.
 7   SOC, LLC, 2013 WL 1006071 (E.D. Cal., 2013) a court determined the appropriate
 8   sanctions for three motions was $25,125, or an average of $8,375 per motion). In the
 9   majority of cases, the award of sanctions was less than $5,000. Moreover, the
10   number of hours awarded with respect to sanctions motions were routinely between
11   5 and 15 hours, far shy of the 181.15 hours sought by Plaintiffs’ counsel, who has
12   failed to offer any evidence as to how any of the alleged 181.15 hours were actually
13   spent (or if billing was in increments tenths of an hour, or one-quarter of an hour,
14   which appears to be the case given the number of hours Plaintiffs seek
15   reimbursement for is 181.15).
16
17         C. There is Significant Duplication Relating to the Billing, Requiring any
18            Award to be Reduced Substantially.
19         While Plaintiffs have only provided declarations by three of the people that
20   worked on the sanctions motion, it is apparent there was extensive and needles
21   duplication of efforts. Mr. Fay’s declaration purports to provide a “summary” of the
22   work he billed between December 17, 2015 and March 20, 2016, but that
23   “summary” consists of a single line entry indicating he spent 12.35 hours on a
24   motion with no further detail provided. See Fay Decl., Ex. “A.” There is no
25   explanation at all as to what his contribution was. Nor is there any information
26   provided as to what contribution Nance Becker, Joanna Wasik, Pia Winston, or
27   Zach Kamin had with respect to the motion at issue. Attorneys Alkiani and Skalet
28   seek to recovery for unspecified time for “meeting and conferring with co-counsel”


                                               12

                           OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 17 of 68 Page ID
                                 #:15324

 1   and reviewing, revising, drafting, and researching. There is no explanation as to how
 2   this time was broken down, why eight people and four firms were required to
 3   prepare a simple motion, or why the motion could not have been prepared by one
 4   attorney in a single day.
 5         Indeed, Plaintiffs’ attorneys boast about their expertise and skills, and claim
 6   they are worthy of rates as high as $825 per hour. It would stand to reason that
 7   attorneys worthy of such fees would be more efficient in preparing a straight-
 8   forward motion, and could prepare a motion at least as efficiently as the attorneys in
 9   the dozens of cases set forth in referenced chart (Ex. “D”). But, here, Plaintiffs seek
10   to recover nearly 200 hours for a motion to that could have been prepared in a day
11   (as evidenced by Exhibit “D,” and the fact Obenstine’s counsel billed less than eight
12   hours for a very similar motion in Bell v. Say from the initial meet and confer stage
13   through oral argument).
14         Because there is no specific breakdown of what any of the attorneys or the
15   paralegal did, and no breakdown as to how time was spent, it is impossible to
16   determine what portions of the 181.15 hours were necessary. It is clear, however,
17   that the overwhelming majority of time was unnecessary based upon a comparison
18   of similar motions ruled upon in District Courts in California, including by the
19   Special Master.
20
21         D. The Hourly Rates Sought Are Excessive and Plaintiffs Fail to Carry
22             Their Burden with Respect to Same.
23         Plaintiffs seek to have a “lodestar amount” applied to their request for fees. A
24   “critical inquiry in determining a reasonable attorneys’ fee” is the “reasonable
25   hourly rate.” Blum v. Stenson, 465 U.S. 886, 895.
26                In seeking some basis for a standard, courts properly have
27                required prevailing attorneys to justify the reasonableness
28                of the requested rate or rates. To inform and assist the


                                                13

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 18 of 68 Page ID
                                 #:15325

 1                    court in the exercise of its discretion, the burden is on the
 2                    fee applicant to produce satisfactory evidence—in addition
 3                    to the attorney's own affidavits—that the requested rates
 4                    are in line with those prevailing in the community for
 5                    similar services by lawyers of reasonably comparable skill,
 6                    experience and reputation. A rate determined in this way is
 7                    normally deemed to be reasonable, and is referred to—for
 8                    convenience—as the prevailing market rate.
 9   Id. at fn. 11.
10          The “relevant legal community” in the lodestar calculation is generally the
11   forum in which the district court sits. Jadwin v. County of Kern, 767 F.Supp.2d 1069
12   (E.D.Cal.2011) (where a case is tried in the Eastern District of California, Fresno
13   Division, “[t]he Eastern District of California, Fresno Division, is the appropriate
14   forum to establish the lodestar hourly rate”).
15          In the instant case, Plaintiffs advance no evidence as to the prevailing rate in
16   the Central District. For instance, Mr. Skalet seeks $796 per hour, but offers no
17   evidence he has ever been approved at this rate in the Central District, or that he has
18   ever been hired to do work at this rate. He is not admitted to practice in California,
19   nor are the other attorneys at his firm. His rate is admittedly calculated based
20   primarily upon his practice on the east coast. Likewise, the rates of Mr. Chavez and
21   Ms. Becker are admittedly based upon their work in the Northern District.
22          Additionally, Plaintiffs seek to recovery fees for seven attorneys and one
23   paralegal, but only one of those attorneys appears to be have his practice in the
24   Central District (Mr. Alikani). That attorney offers no indication a private client has
25   ever agreed to pay him the rate of $480 per hour. The Special Master will
26   undoubtedly be mindful that fees negotiated at arm’s length between counsel and
27   client vary drastically from those submitted to the court for approval on a
28   contingency case such as this one where the only limit on the attorneys’ rate is the


                                                   14

                               OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 19 of 68 Page ID
                                 #:15326

 1   lawyers’ imagination. In other words, the rates are not “market rates,” and Plaintiffs
 2   attorneys’ must do more than merely offer their own very generous opinions as to
 3   what their time is worth.
 4         Moreover, no biographical information is provided for attorneys Joanna
 5   Wasik and Pia Winston, both of whom appear to be relatively new attorneys
 6   according to the Mehri & Skalet website (www.findjustice.com), but seek
 7   substantial rates of $331 and $406. As exhibit “D” reflects, these rates are far greater
 8   than what is charged by attorneys in the Central District for similar work.
 9         Plaintiffs seek $715-$725 for attorney Becker, but offer no indication any
10   court (including in the Central District) has ever approved her at this rate. Indeed,
11   the same appears to hold true for the remainder of Plaintiffs’ attorneys. Nor is there
12   any information provided as to how $180 was arrived at for paralegal Zach Kamin,
13   or what input any of these individuals had with respect to the matters before the
14   Special Master.
15         Moreover, a search of the California State Bar website confirms attorneys
16   Wasik and Winston are not admitted to practice in California. This is important, as
17   Plaintiffs’ central legal theory of disgorgement in this case that Obenstine should be
18   required to disgorge all of his fees in the underlying litigation because Mr.
19   Obenstine, who associated competent Nevada counsel in the underlying litigation,
20   was not admitted to practice in Nevada. Given this position, is it not inappropriate
21   for Plaintiffs to seek the recovery of tens of thousands of dollars in fees for attorneys
22   not admitted to practice in California?
23         The rates at which fees were awarded in the Central District according to the
24   results in the attached chart ranged from about $150 per hour to $490 per hour and,
25   in most cases, appeared to be somewhere in the middle. While Plaintiffs have
26   provided evidence that some of the attorneys have been approved to do class action
27   work at higher rates, the motion in question was a fairly straight-forward one, and
28


                                                15

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 20 of 68 Page ID
                                 #:15327

 1   did not require significant skill or expertise. Accordingly, if any fees are to be
 2   awarded, they should be reduced significantly.
 3
 4                                              IV.
 5   ATTORNEY SKALET’S DECLARATION THAT HIS TIME IS ACCURATE
 6   BECAUSE HE CONTEMPORANEOUSLY ENTERED IT IS BELIED BY HIS
 7                PRIOR STATEMENTS TO THE SPECIAL MASTER.
 8         The majority of time for the Motion for Sanctions is attributed to work
 9   purportedly performed by Mr. Skalet and his firm (54.50 and 129.7 hours,
10   respectively). Mr. Skalet states in his declaration, “My firm logs the billable time of
11   its billing attorneys and paralegals in a detailed, contemporaneous, and task-specific
12   manner, on a daily basis into ‘TimeSlips’ billing program.” However, in the
13   “Stipulation to Extend Deadline for Filing Plaintiffs’ Motion for Fees and Costs,”
14   Plaintiffs’ counsel acknowledged the contrary was true, stating:
15                WHEREAS Plaintiffs’ counsel, Mr. Skalet, due to illness
16                and travel schedule is unable to submit his firm’s time
17                and expense in support of Plaintiffs’ Fee Motion before the
18                due date,
19   See May 31, 2016 Stipulation Submitted to Special Master, p. 2, lines 1-3 (emphasis
20   added).
21         The Motion at issue was filed months ago. The foregoing paragraph from the
22   stipulation appears to concede Mr. Skalet and the other lawyers at his firm that
23   worked on the Motion for Sanctions were required to recreate their billing entries,
24   rendering them unreliable. And, it is apparent from comparing the appendix of cases
25   (Safarian decl., Ex. D), that Plaintiffs’ counsel’s estimates are grossly excessive and
26   unreasonable. The fact Plaintiffs’ counsel has provided no detailed accounting of
27   how the time was spent further confirms the time purportedly spent was excessive,
28   inaccurate, and unreasonable.


                                                 16

                              OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 21 of 68 Page ID
                                 #:15328

 1
 2                                              V.
 3     IN THE EVENT THE SPECIAL MASTER RECOMMENDS AWARDING
 4   FEES, THE FEES AWARDED SHOULD FURTHER BE REDUCED BY THE
 5         FACT THE MOTION FOR SANCTIONS WAS DENIED IN PART.
 6         Plaintiffs’ sanctions motion sought terminated sanctions. A substantial
 7   portion of the motion was directed to that relief, which was denied. As such, any
 8   award to Plaintiffs’ should be reduced to the extent Plaintiffs’ motion was not
 9   granted. See People ex rel. Elliott v. Textron, Inc., 192 F.R.D. 494, 498 (court
10   apportions sanctions based upon percent of motion actually granted).
11
12                                             VI.
13   IN THE EVENT THE SPECIAL MASTER IS PREPARED TO ORDER FEES,
14               IT IS ASKED THAT THE ORDER STAYED PENDING
15               RECONSIDERATION OF THE SANCTIONS MOTION.
16         There is compelling and substantial evidence the sanctions motion was made
17   based upon false statements to the Special Master and District Judge under oath.
18   The Special Master’s recommendations relied upon these misstatements. Now that
19   new and irrefutable evidence has come forward confirming the order was based on
20   false statements, the Special Master should recommend reversal of the Order. In the
21   alternative, Obenstine requests the Special Master consider this a motion for
22   reconsideration, or allow schedule separate briefing on a motion for reconsideration,
23   staying its ruling on this motion in the interim.
24                                           Respectfully submitted,
25                                           SAFARIAN & BAROIAN, LLP
26
     Date: July 10, 2016                    By: /S/ Harry A. Safarian
27
                                                  HARRY A. SAFARIAN
28                                    Attorneys for Defendant, MARK OBENSTINE


                                                17

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 22 of 68 Page ID
                                 #:15329

 1                      DECLARATION OF HARRY A. SAFARIAN
 2   I, Harry A. Safarian, declare and state as follows:
 3         1.     I am an attorney at law duly licensed to practice before this Court and
 4   all courts of the State of California. I am a partner with the firm Safarian & Baroian,
 5   LLP, counsel of record for Mark Obenstine. If called upon to testify, I could, and
 6   would, competently testify to the facts herein.
 7         2.     Plaintiffs previously took the position at least one email was not
 8   including in the Crestridge production, and that this somehow prejudiced them. But,
 9   the “one email” at issue was a “smoking gun email” that was conveniently omitted
10   from the productions made by Crestridge. That email, which my firm produced to
11   Plaintiffs’ counsel years earlier, eviscerates Plaintiffs’ theory Obenstine used his
12   secretary as a “capper” to solicit Estakhrian as a client, and destroys Mr.
13   Estakhrian’s standing to advance many of his claims in this case. A true and correct
14   copy of that email is attached hereto as Exhibit “A.” The fact this “smoking gun”
15   document, which confirms Obenstine did not use a “runner” or “capper” to solicit
16   Mr. Estakhrian, is compelling evidence Mr. Jafary of Crestridge, who coordinated
17   the Crestridge production with Plaintiffs’ attorneys, deliberately omitted key
18   evidence from the Crestridge production.
19         3.     As the Special Master is also aware, Mr. Obenstine previously offered
20   Plaintiffs’ counsel the laptop in question prior to the filing of the first sanctions
21   Motion and invited Plaintiffs to compare the Crestridge documents with the entirety
22   of his emails to confirm that, aside from the one “smoking gun” email, Plaintiffs
23   were deprived of no relevant materials. Plaintiffs declined the offer. Their reasoning
24   for declining the offer is transparent: there was nothing to be gained from the laptop
25   because they already had all relevant materials from the Crestridge production, and
26   accepting the offer would thwart their ability to seek to have the case dismissed on a
27   meritless sanctions motion.
28


                                                 1

                            OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 23 of 68 Page ID
                                 #:15330

 1         4.     Plaintiffs’ attorneys’ representation 181.15 was reasonably incurred in
 2   connection with the sanctions motion is grossly excessive. Weeks ago, I filed a very
 3   similar motion in the Central District in Bell v. Say, USDC Case No. 15-cv-06171-
 4   DSF-PJW. The entire motion, including meet and confer and a telephonic
 5   appearance with the Court for oral argument and preparation for oral argument,
 6   required 7.6 hours of time, and the Court ordered $1,500 in sanctions. A true and
 7   correct copy of Magistrate Judge Patrick J. Walsh’s July 1, 2016 Minutes
 8   concerning that Motion are attached hereto as Exhibit “B.” A copy of that Motion,
 9   which is about the same length and same level of complexity as the sanctions
10   motion Plaintiffs filed in this case is attached to the Declaration of Harry A. Safarian
11   as Exhibit “C.”
12         5.     Attached as Exhibit “D” is a chart I prepared. It sets forth dozens of
13   cases in which District Courts of this State have ruled upon identical or very similar
14   motions. In performing this research, I used search queries for cases relevant to the
15   one here, including “Rule 37,” “sanctions” and “attorneys’ fees.” The results in the
16   chart were taken from the first 100 cases the search query yielded. Every case that
17   appears applicable has been included from the first 100 search results (there were
18   several hundred results in response to the search query). In many cases, sanctions
19   were denied, and those cases have been excluded.
20         6.     Included in the referenced chart are all seven cases published on
21   Westlaw in which this Special Master ruled upon identical or very similar sanctions
22   motions. The highest amount awarded by this Special Master was $10,192.80. A.
23   Farber & Partners, Inc. v. Garber, 237 F.R.D. 250 (C.D. Cal., 2006). It is
24   noteworthy that, in that case, the party moving for sanctions provided specific
25   details as to how the time was spent on drafting the various motions and travel (five
26   hours) relating to the motions, which Plaintiffs have not done here. And, no travel
27   time was required here.
28


                                                2

                           OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 24 of 68 Page ID
                                 #:15331

 1
 2         I declare, under penalty of perjury under the laws of the State of California,
 3   that the foregoing is true and correct, and that this declaration was executed on July
 4   10, 2016.
 5                                                  /s/ Harry A. Safarian
                                                    Harry A. Safarian
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                3

                           OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 25 of 68 Page ID
                                 #:15332




                               Exhibit “A”
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 26 of 68 Page ID
                                 #:15333
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 27 of 68 Page ID
                                 #:15334
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 28 of 68 Page ID
                                 #:15335




                                Exhibit “B”
 Case
 Case 2:15-cv-06171-DSF-PJW
      2:11-cv-03480-FMO-CW Document 631-5
                                    48 Filed
                                           Filed
                                              07/01/16
                                                 05/16/19
                                                        Page
                                                          Page
                                                             1 of29
                                                                  1 ofPage
                                                                       68 Page
                                                                           ID #:225
                                                                                 ID
                                  #:15336
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                                 CIVIL MINUTES - GENERAL
 Case No.         CV 15-6171-DSF (PJWx)                                                       Date      July 1, 2016
 Title            Anthony Bell v. Ramin Bral, et al.




 Present: The                         PATRICK J. WALSH, U.S. MAGISTRATE JUDGE
 Honorable
                       Isabel Martinez                                                      XTR 7/1/16
                         Deputy Clerk                                                 Court Reporter / Recorder
                Attorneys Present for Plaintiff:                                  Attorneys Present for Defendant:
                    Isabel Rose Masanque                                                  Harry A Safarian
 Proceedings:                     Telephonic Conference Re: Defendant Say’s Motion for Sanctions (Doc.
                                  No. 45)

        Case called and appearances made. The Court grants in part and denies in part Defendant Say’s
Motion for Sanctions for Plaintiff’s multiple failures to provide discovery and to cooperate with
Defendant’s counsel in his efforts to compel discovery. Plaintiff is ordered to pay Defendant $1,500 no
later than July 8, 2016, to offset Defendant’s costs and attorney fees in compelling this routine
discovery. Plaintiff is also ordered to pay the cost of expediting the deposition transcript for Plaintiff’s
deposition. (Defendant will pay the standard fee for the transcript and Plaintiff will pay the premium
charged by the court reporter to expedite the transcript.) Plaintiff’s deposition will proceed on July 8,
2016 at 10:00 a.m. at a location selected by defense counsel. Plaintiff must produce all responsive
medical records by July 8, 2016.

          The Court also extends the following deadlines:

          The initial expert disclosures for the defense shall be 14 days from the date of Plaintiff’s
          deposition. The rebuttal expert disclosure date is moved to August 5, 2016.

          The settlement conference deadline is extended to August 5, 2016.

          The motion/hearing cutoff dates remain unchanged, except that the MSJ/MSA cutoff is extended
          to September 2, 2016.

cc: District Judge Dale Fischer


S:\PJW\Cases-X\Bell v. Bral\MO_tele conf re sanctions.wpd

                                                                                                                :      25
                                                                            Initials of Preparer   im

CV-90 (10/08)                                               CIVIL MINUTES - GENERAL                                    Page 1 of 1
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 30 of 68 Page ID
                                 #:15337




                                Exhibit “C”
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 31 of 68 Page ID
                                 #:15338

 1   Harry A. Safarian (SBN 204106)
 2   SAFARIAN & BAROIAN, LLP
     1000 N. Central Avenue, Suite 210
 3
     Glendale, California 91202
 4   Telephone: (818) 334-8528
 5   Facsimile: (818) 334-8107
     hs@safarianfirm.com
 6
 7   Attorneys for Defendant, KIMLEANG SAY
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
     Anthony Bell,                                 Case No. 15-cv-06171-DSF-PJW
12
           Plaintiff,                              NOTICE OF MOTION AND
13
                                                   MOTION FOR SANCTIONS
                         v.                        PURSUANT TO FEDERAL RULES
14
     Ramin Bral;                                   OF CIVIL PROCEDURE, RULES 16,
15   Kimleang Say; and Does 1- 10,                 26, 37 AND THE COURT’S
                                                   INHERENT POWERS;
16         Defendants.                             MEMORANDUM OF POINTS AND
                                                   AUTHORITIES
17
                                                   [Filed Concurrently with Declaration
18                                                 of Harry A. Safarian]
19                                                 Date: July 18, 2016
                                                   Time: 1:30 p.m.
20                                                 Judge: Dale S. Fischer
                                                   Courtroom No.: 840 (Roybal)
21
22   TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR
23   COUNSEL:
24         PLEASE TAKE NOTICE that on July 18, 2016 at 1:30 p.m. or as soon
25   thereafter as the matter may be heard before the Honorable Dale S. Fischer in
26   Courtroom 840 of the United States District Court, Central District of California,
27   located at 255 E. Temple Street, Los Angeles, California 90012 Defendant
28   KIMLEANG SAY will, and hereby does, respectfully request that the Court:


                                               1
                                    MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 32 of 68 Page ID
                                 #:15339

 1         1. Dismiss the case (Fed. Rules Civ. Proc., Rule 37(b)(2)(A)(v)), or
 2         2. Render a default judgment against Plaintiff (Rule 37(b)(2)(A)(vi)).
 3         In the alternative, Say respectfully requests the Court order the following
 4   evidentiary sanctions:
 5         1. Prohibit Plaintiff from testifying at the time of trial as to any issue,
 6   including the providing of declarations or testimony in opposition to Say’s
 7   anticipated motion for summary judgment/summary adjudication (Rule 37
 8   (b)(2)(A)(ii)); and
 9         2. Preclude Plaintiff from calling any and all experts at the time of trial,
10   including any introduction of opinions or declarations by the same in opposition to
11   Say’s anticipated motion for summary judgment/summary adjudication.
12         In addition, Say requests an Order that Plaintiff and his counsel pay Say’s
13   reasonable expenses and attorney’s fees caused by Plaintiff’s failure to appear for
14   his timely noticed deposition pursuant to a separate motion for attorneys’ fees after
15   the ruling on the instant Motion.
16         The Motion will be based on this Notice of Motion, the concurrently filed
17   Declaration of Harry A. Safarian, the attached Memorandum of Points and
18   Authorities served and filed herewith, the records and file herein, and on such
19   evidence as may be presented at the hearing of the Motion.
20         This Motion was made following Say’s attorney’s extensive meet-and-confer
21   efforts with Plaintiff’s counsel in compliance with Local Rule 7-3. Plaintiff’s
22   counsel has declined to stipulate to any of the relief requested in this Motion.
23                                           SAFARIAN & BAROIAN, LLP
24
     DATED: June 18, 2016                    By: /s/ Harry A. Safarian
25                                                   HARRY A. SAFARIAN
                                             Attorneys for Defendant,
26                                           KIMLEANG SAY
27
28


                                                 2
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 33 of 68 Page ID
                                 #:15340

 1                                 TABLE OF CONTENTS
 2   I.       Introduction/Statement of Facts……………………………………………….1
 3   II.      Argument for Terminating/Issue/Monetary Sanctions………………………..8
 4
            A. Plaintiff Should be Sanctioned for Failing to Obtain Court Approval
 5             to Extend the Time to Complete Discovery, Failing to Obtain a Protective
 6             Order from Attending his Deposition, and Failing to Coordinate
               Discovery in Good Faith..……………………………………………………..8
 7
 8            1. The Court Has Broad Authority to Issue Terminating Sanctions
                 Against Plaintiff for Failing to Comply with the Scheduling Order
 9
                 and for Failing to Appear for His Deposition…………………………….10
10
11               a. Plaintiff’s Failure to Appear for His Deposition
                    Unreasonably Prolongs the Resolution of this Litigation
12                  and Greatly Prejudices Say……………………………………………12
13
                 b. Plaintiff’s Failure to Appear for His Deposition or Produce
14
                    Required Documents are Egregious Circumstances
15                  and Lesser Sanctions are Inadequate…………………………………14
16
              2. The Court Has Broad Authority to Issue Evidentiary Sanctions
17               Against Plaintiff for Failing to Comply with the Scheduling Order,
18               Failing to Appear for His Deposition, Failing to Produce
                 Medical Records, and Failing to Identify Treating Physicians…………..15
19
20            3. Plaintiff Does Not Have a Valid Explanation for Failing to
21
                 Appear for his Deposition, Produce Required Medical Records,
                 or Identify Healthcare Providers, or Move to Extend the
22               Discovery Cutoff…………………………………………………………16
23
     III.     Conclusion…………………………………………………………………...17
24
25
26
27
28


                                               i
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 34 of 68 Page ID
                                 #:15341

 1                           TABLE OF AUTHORITIES
 2   Federal Rules
 3   Rule 16, et, seq…………………………………………………….………4, 9, 11, 15
 4   Rule 26, et seq………………………………………………………………5, 7, 8, 11
 5   Rule 29, et seq……………………………………………………………………..5, 9
 6   Rule 37, et seq……………………………………………………..4, 7, 10, 11, 13, 15
 7   Rule 37(d) advisory committee note (1970)……………………………………......13
 8
     Case Authorities
 9
10   Adriana Intl. Corp. v. Lewis & Co.,
11         913 F.2d 1406 (9th Cir. 1990)……………………………………………….12
12   Atchison, Topeka and Santa Fe Ry. Co. v. Hercules Inc.,
13         146 F.3d 1071 (9th Cir. 1998)……………………………………………….11
14
     Bradley v. U.S.,
15         866 F.2d 120 (5th Cir. Tex. 1990)…………………………………………...16
16
     Campbell Indus. v. M/V Gemini,
17       619 F.2d 24 (9th Cir. 1980)……………………………………………………8
18
     Chambers v. NASCO, Inc.,
19
         111 S.Ct. 2123 (1991)…………………………………………………….....…8
20
21   Davis v. Duplantis,
           448 F.2d 918 (5th Cir. 1971)………………………………………………...15
22
23   Dreith v. Nu Image, Inc.,
           648 F.3d 779 (9th Cir. 2011)…………………………………………….11, 12
24
25   Geiserman v. MacDonald,
26
           893 F.2d 787, 790-791 (5th Cir. Tex. 1990)…………………………….15. 16

27   In re Phenylpropanolamine Products Liab. Litig.,
28          460 F.3d 1217 (9th Cir. 2006)……………………………………………….11


                                          ii
                                MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 35 of 68 Page ID
                                 #:15342

 1   Lew v. Kona Hospital,
 2         754 F.2d 1420 (9th Cir. 1985)…………………………………………...10, 11
 3   Malone v. United States Postal Service,
 4        833 F.2d 128 (9th Cir. 1987)…………………………………………….11, 12
 5
     Pioche Mines Consol., Inc. v. Dolman
 6         333 F.2d 257 (9th Cir. 1964)………………………………………………...11
 7
     Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg.,
 8        982 F.2d 363 (9th Cir. 1992)……………………………………….8, 9, 11, 15
 9
     Yourish v. Cal Amplifier,
10
           191 F.3d 983 (9th Cir. 1999)………………………………………………...12
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         iii
                                MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 36 of 68 Page ID
                                 #:15343

 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2                                              I.
 3                     INTRODUCTION/STATEMENT OF FACTS.
 4         On August 14, 2015, Plaintiff filed a Complaint against Kimleang Say for
 5   violation of the Americans with Disabilities Act (“ADA”), Unruh Civil Rights Act,
 6   and for Negligence. (Dkt. No. 1.) A First Amended Complaint (“FAC”) followed on
 7   November 25, 2015. (Dkt. No. 29.) The gravamen of the FAC is that Plaintiff
 8   attempted to patronize a small store Say owns, but encountered obstructions in the
 9   aisle ways of the store, rendering it in technical violation of the Americans with
10   Disabilities Act. (First Amended Complaint, ¶¶ 8-18.) Curiously, Plaintiff never
11   mentioned the alleged “movable obstructions” he purports caused the premises to
12   violate the ADA at the time he claims to have encountered them, and Say is
13   suspicious as to whether Plaintiff ever even entered the store.
14         Rather than unilaterally setting the deposition of Plaintiff, on May 15, 2016,
15   counsel for Say extended to Plaintiff the opportunity to set the deposition for a
16   mutually convenient date, and inquired whether Plaintiff’s counsel would agree to
17   produce, without the need for a subpoena, Plaintiff’s spouse in addition to Plaintiff.
18   (Safarian decl., ¶ 2.) Plaintiff’s counsel ignored the request. As such, Say’s counsel
19   noticed the deposition of Plaintiff to proceed on June 3, 2016. (Safarian decl., ¶ 2,
20   Ex. “A.”)
21         On the eve of the deposition, Plaintiff’s counsel reported that Plaintiff would
22   be unable to appear because he could not sit for “long periods of time” and was in
23   pain. (Safarian decl., ¶ 3.) Plaintiff’s counsel never sought to extend the discovery
24   completion deadline of June 3, 2016. (Safarian decl., ¶ 3.) Subject to an extension of
25   the fact discovery cutoff, in order to accommodate Plaintiff, Say’s counsel wrote
26   offered the following:
27                I would be pleased to travel to [Plaintiff’s] home to take
28                the deposition, and to take as many breaks as he needs, or


                                                1
                                    MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 37 of 68 Page ID
                                 #:15344

 1                to do it in multiple sessions if possible. I will do anything I
 2                can to accommodate him, but do wish to commence with
 3                the deposition tomorrow. I am not open to extending the
 4                discovery cutoff for any discovery aside from your
 5                client’s.
 6
 7                Also, I have not heard back from your office in response to
 8                the meet and confer letter I sent yesterday concerning the
 9                deposition subpoenas your office personally served upon
10                our office yesterday. It is critical that we have resolution to
11                these issues today.1
12   (Safarian decl., ¶¶ 3 and 4.)
13         Plaintiff/his counsel declined the request to have the deposition proceed in or
14   near Plaintiff’s home on terms that would make the proceeding manageable for
15   Plaintiff, declining the request (in spite of the fact the discovery cutoff would
16   prevent the deposition from proceeding at a future time). (Safarian decl., ¶ 5.) In
17   order to accommodate Plaintiff, Say’s counsel proposed:
18                I would like to complete your client’s deposition as soon
19                as possible, as it will be critical to the expert disclosures. I
20                propose the deposition taking place on June 6 or 7 at 10:00
21                a.m. at my office. Please advise.
22   (Safarian decl., ¶ 5.)
23         Plaintiff’s counsel responded that Plaintiff would be available for deposition
24   on June 6, 2016, but only until noon. (Safarian, decl., ¶ 6; Ex. “A.”) Although Say’s
25
26   1
      The last paragraph refers to the fact Plaintiff’s serve on Say’s counsel notices for
27
     the taking of the depositions of Say, his father, and his girlfriend, to proceed at the
     same time and on the same day as Plaintiff’s deposition, confirming Plaintiff has no
28   intention of appearing for his duly noticed deposition. The subpoenas provided 48
     hours’ notice for the three depositions.
                                                 2
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 38 of 68 Page ID
                                 #:15345

 1   counsel agreed to conduct the deposition at a location of Plaintiff’s choosing, this
 2   would limit the deposition to two hours (less breaks and the time required to provide
 3   admonitions). (Safarian decl., ¶ 6.) Say’s counsel requested Plaintiff be produced for
 4   a full day. Id. Say’s counsel sent emails relating that the full seven hours would
 5   likely be necessary for the proceeding, and requested: “Please call me on Monday.
 6   We need to get the deposition issue resolved immediately. We cannot wait any
 7   longer.” (Safarian decl., ¶ 6; Ex. “A.”)
 8         Plaintiff’s counsel then offered dates long after the discovery cutoff, and
 9   without the Court having approved a change to the scheduling order or discovery
10   cutoff: June 13, 15, 16 and 17. (Safarian decl., ¶ 7.) Say’s counsel, scheduled to start
11   trial on June 15, 2016, followed by another trial on June 20, 2016, with multiple
12   scheduling conflicts on June 13, 2016, could not proceed (even ignoring the fact the
13   scheduling order prohibits the deposition from taking place on the referenced dates).
14   Id. Plaintiff’s counsel then offered even later dates, all of which continued to
15   conflict with Mr. Say’s attorney’s trial schedule, and which violate the scheduling
16   order: June 22 (after 2 p.m.) and June 23 or 24. Id. Say’s counsel responded:
17                We do not have an order from the court extending the
18                discovery cutoff. Our client has been prejudiced by
19                Plaintiff’s failure to appear for deposition within the
20                discovery cutoff, in spite of the fact we began efforts to
21                coordinate that deposition weeks prior to it. We have
22                received your expert report and designation. I am
23                concerned that it is impossible for my client’s expert to
24                provide a report or render opinions given what has
25                transpired. Moreover, I will be in trial on the dates you
26                have provided, which is why I started the process of trying
27                to meet and confer in advance of setting the deposition.
28


                                                3
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 39 of 68 Page ID
                                 #:15346

 1                We believe we have no choice but to file a motion for
 2                sanctions seeking to exclude Plaintiff from testifying at
 3                trial. We would like to meet and confer with you about this
 4                further today by telephone. I spoke about the matter in
 5                some depth with Ms. Grace today, but she was clear that
 6                she was not handling the issue. Please call me at your
 7                convenience.
 8   Id.
 9         Plaintiff’s counsel did not call as requested, and was unavailable when Say’s
10   counsel called to discuss the issue. (Safarian decl., ¶ 7.)
11         Plaintiff’s proposals to set the depositions after the discovery cutoff are
12   meaningless because the Court’s November 30, 2015 order set June 3, 2016 as the
13   cutoff for fact discovery, and June 17, 2016 as the deadline for initial expert
14   disclosures. (Dkt. No. 31.) (Safarian decl., ¶ 8.) And, the Court’s initial standing
15   order is clear: “No stipulation extending the time to file any required document
16   or to continue any date is effective until and unless the Court approves it, or
17   unless the Federal Rules of Civil Procedure provide for an automatic extension.”
18   (Id. at p. 16, lines 23-25 [emphasis added].) Id. Thus, any offers of dates after the
19   discovery cutoff were meaningless absent a motion by Plaintiff’s counsel to
20   continue the discovery cutoff, which was never filed. Id.
21         Federal Rules of Civil Procedure, Rule 16(f) permits terminating and
22   evidentiary sanctions for failing to comply with a scheduling order and Federal
23   Rules of Civil Procedure, rule 37(d) permits terminating and evidentiary sanctions
24   for failing to appear for a duly noticed deposition. A party must obtain court
25   approval for any extension of time for any form of discovery if it interferes with a
26   scheduling order and, in the absence of an agreement, a party must file a protective
27   order from having to appear for his deposition. Federal Rules of Civil Procedure,
28   Rules 26(c) and 29(b).


                                                 4
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 40 of 68 Page ID
                                 #:15347

 1          Regrettably:
 2                 1.      Plaintiff/his counsel declined to confer with Say/his counsel
 3   relating to the scheduling of Plaintiff’s deposition;
 4                 2.      Plaintiff/his counsel declined to confer with Say’s counsel
 5   concerning the setting of Plaintiff’s spouse’s deposition;
 6                 3.      Plaintiff failed to produce required medical records, producing
 7   only one two year-old medical report out of the voluminous medical records he
 8   clearly has that speak to the alleged disability issue (a central issue in the case);
 9                 4.      Plaintiff’s initial disclosures, and supplemental disclosures, fail
10   to identify any healthcare providers, in spite of the fact Say has requested
11   identification of same, and the fact this case is based upon Plaintiff’s alleged
12   disability;
13                 5.      Plaintiff failed to appear for his duly noticed deposition;
14                 6.      Say’s counsel was not informed until the day prior to Plaintiff’s
15   deposition, scheduled for June 3, 2016 (and the eve of the discovery cutoff) that
16   Plaintiff refused to appear;
17                 7.      Plaintiff refused to appear in spite of the fact Say’s counsel
18   offered to take the deposition at a location of his choosing, including his home;
19                 8.      Plaintiff refused to appear for his deposition as scheduled in spite
20   of the fact Say’s counsel agreed to allow “as many breaks as he needs,” rendering
21   Plaintiff’s objection that he is prevented from “sitting for long periods of time” an
22   insufficient basis to refuse to proceed;
23                 9.      On June 2, 2016 (the same day Plaintiff unilaterally cancelled his
24   deposition), Say’s counsel offered alternate available dates, and the only date he
25   agreed to was after the discovery cutoff, and would have the deposition to two hours
26   of testimony;
27                 10.     Plaintiff’s counsel never obtained an order extending the
28   discovery cutoff for purposes of the deposition, which the Court’s scheduling order


                                                   5
                                       MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 41 of 68 Page ID
                                 #:15348

 1   explicitly and expressly required before any fact discovery could take place after
 2   June 2, 2016;
 3                11.    Say’s counsel informed Plaintiff’s counsel sufficiently ahead of
 4   the client’s unilateral cancellation of the deposition that Say would not agree to
 5   extend the discovery cutoff (as doing so would necessarily work to the serious
 6   detriment of Say where the bulk of exposure is in the form of attorneys’ fees, and a
 7   continuance of the discovery cutoff or other dates would simply result in expanding
 8   the attorneys’ fees in question).
 9   (Safarian decl., ¶ 9, Ex. “A” through “E”.)
10         Plaintiff also failed to seek an extension of any other deadlines, including the
11   June 17, 2016 deadline for the initial expert disclosures. (Safarian decl., ¶ 10.)
12   Plaintiff’s failure to appear is particularly problematic given the passing of the
13   discovery cutoff, and the fact the non-appearance prevented Say from identifying
14   appropriate experts, and having an expert able to distill the testimony and render
15   opinions for trial, permanently and irreparably prejudicing Say. Id.
16         For his part, Say has complied with all aspects of the Court’s Scheduling
17   Order and the obligations imposed by the Federal Rules. (Safarian decl., ¶ 11.) He
18   made the disclosures required of him, responded to all discovery served upon him in
19   a timely and complete manner, made his small store available for a lengthy
20   inspection to Plaintiff’s counsel and expert(s), attempted to coordinate depositions
21   with Plaintiff’s counsel, only to be ignored until the day before the duly-scheduled
22   deposition (which was cancelled on less than 24 hours’ notice). (Safarian decl., ¶
23   11.) Nevertheless, despite “playing by the Rules,” Say is now irreversibly prejudiced
24   by Plaintiff’s failure to do the same.
25         Plaintiff’s failures are not harmless or unintentional; they are a systemic
26   attempt to thwart Say’s ability to discover the lack of any real evidence in support of
27   Plaintiff’s claims against him. Although Plaintiff has asserted a myriad of claims, he
28   declined to coordinate the setting of his deposition, ignored Say’s requests


                                                6
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 42 of 68 Page ID
                                 #:15349

 1   concerning the scheduling of Plaintiff’s deposition, or the deposition of Plaintiff’s
 2   spouse, and has failed to produce required medical records.
 3         Moreover, Say’s ability to draft a motion for summary judgment/adjudication
 4   has been thwarted because Plaintiff has not allowed himself to be deposed on the
 5   allegations, which serve as the basis for the FAC, and Say is unable to procure and
 6   designate experts because he has insufficient evidence to supply his experts.
 7   (Safarian decl., ¶¶ 13-16.) As a result of Plaintiff’s conduct, the sole reason for the
 8   performance of discovery by parties to litigation has been thwarted entirely, i.e. to
 9   discover the facts, witnesses, and evidence that exist and that Plaintiff intends to use
10   at trial to support his claims.
11         Unlike Plaintiff, Say is left to guess what evidence Plaintiff intends to utilize
12   at trial, and what evidence is available to him in support of his defense of the claims.
13   Accordingly, as it presently stands, neither Say, his counsel, nor experts have any
14   meaningful way to prepare the defenses to Plaintiff’s claims, which necessarily
15   results in a windfall to Plaintiff by breaking the Rules.
16         As a result of Plaintiff’s conduct during the discovery phase of this litigation,
17   Say respectfully requests the Court order, pursuant to Federal Rules of Civil
18   Procedure, Rules 16(f), 26(g), and 37(d), the following terminating sanctions:
19                1, Dismiss the case (Fed. Rules Civ. Proc., Rule 37(b)(2)(A)(v)); or
20                2. Render a default judgment against Plaintiff (Rule 37(b)(2)(A)(vi)).
21         In the alternative, Say respectfully requests the Court order the following
22   evidentiary sanctions:
23                1. Prohibit Plaintiff from testifying at the time of trial as to any issue,
24   including the providing of declarations or testimony in opposition to Say’s
25   anticipated motion for summary judgment/summary adjudication (Rule 37
26   (b)(2)(A)(ii));
27                2. Preclude Plaintiff from calling any and all experts at the time of trial,
28   including any introduction of opinions or declarations by the same in opposition to


                                                 7
                                       MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 43 of 68 Page ID
                                 #:15350

 1   Say’s anticipated motion for summary judgment/summary adjudication; and
 2                3. Order Plaintiff to pay Say’s reasonable expenses and attorney’s fees
 3   caused by Plaintiff’s failure to appear for his timely noticed deposition (Rules
 4   16(f)(2), 26(g)(3), and 37(b)(2)(C)).
 5
 6
 7                                             II.
 8      ARGUMENT FOR TERMINATING/ISSUE/MONETARY SANCTIONS.
 9
10      A. Plaintiff should be Sanctioned for Failing to Obtain Court Approval to
11         Extend the Time to Complete Discovery, Failing to Obtain a Protective
12         Order from Attending His Deposition, and Failing to Coordinate
13         Discovery in Good Faith.
14         Say complied with every obligation imposed by this Court and the Federal
15   Rules of Civil Procedure. Plaintiff has not.
16         “Courts are invested with inherent powers that are ‘governed not by rule or
17   statute but by the control necessarily vested in courts to manage their own affairs so
18   as to achieve the orderly and expeditious disposition of cases.’” Chambers v.
19   NASCO, Inc. 111 S.Ct. 2123, 2132 (1991). The United States Court of Appeals for
20   the Ninth Circuit “has recognized as part of a district court’s inherent powers the
21   ‘broad discretion to make discovery and evidentiary rulings conducive to the
22   conduct of a fair and orderly trial....” Unigard Sec. Ins. Co. v. Lakewood Eng’g &
23   Mfg. (9th Cir. 1992) 982 F.2d 363, 368, quoting Campbell Indus. v. M/V Gemini,
24   619 F2d 24, 27 (9th Cir. 1980).
25         If a party needs to extend the time “for any form of discovery,” it “must have
26   court approval if it would interfere with the time set for completing discovery....”
27   Fed. Rules Civ. Proc., Rule 29(b). If a party fails to comply with the scheduling
28   order, the court has the “power ... to exclude testimony of witnesses whose use at


                                                8
                                    MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 44 of 68 Page ID
                                 #:15351

 1   trial ... would unfairly prejudice an opposing party.” Unigard Sec. Ins. Co. v.
 2   Lakewood Eng’g & Mfg., supra, 982 F.2d at p. 368; Fed. Rules Civ. Proc, Rule
 3   16(f)(1).
 4          On November 30, 2015, the Court issued an order setting June 3, 2016 as the
 5   cutoff for fact discovery, and June 17, 2016 as the deadline for initial expert
 6   disclosures. (Dkt. No. 31.) And, the Court’s initial standing order is clear: “No
 7   stipulation extending the time to file any required document or to continue any date
 8   is effective until and unless the Court approves it, or unless the Federal Rules of
 9   Civil Procedure provide for an automatic extension.” (Id. at p. 16, lines 23-25.) Say
10   was prepared to stipulate to continue the discovery cutoff for purposes of Plaintiff’s
11   deposition, subject to the Court approval, to June 6, 2016, provided Plaintiff would
12   agree to permit his deposition to be completed that day. In spite of Say’s willingness
13   to take the deposition at Plaintiff’s home, or any other location Plaintiff selected,
14   and to take as many breaks as Plaintiff needed for his comfort, Plaintiff refused. Id.
15   Plaintiff also made no Motion to continue the discovery cutoff or be excused from
16   his failure to appear for deposition. Id.
17         Moreover, Plaintiff has clearly failed to produce critically relevant medical
18   documentation to support his alleged disability rendering applicable the ADA in the
19   first place. Plaintiff was asked to produce, among other things, “All documents
20   which support, refute, or relate to plaintiff’s allegation that he is disabled.” (Safarian
21   decl., ¶ 7, Ex. “B”.) Although Plaintiff contends he was disabled at the time of his
22   visits to the subject store in 2015, and is currently under the care of doctors, he
23   produced only a single medical record—a two-year old report relating to a workers’
24   compensation claim. (Safarian decl., ¶ 7, Ex. “C”.) And, his disclosure identify no
25   healthcare providers in spite of the fact the entire case centers around Plaintiff’s
26   alleged disability, and the fact Plaintiff contends he is under the care of doctors.
27   (Safarian decl., ¶ 7, Ex. “D” and “E”.) It is clear from the solitary two year-old
28   medical report that Plaintiff was scheduled to undergo further evaluation/treatment,


                                                 9
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 45 of 68 Page ID
                                 #:15352

 1   and two years’ worth of records responsive to the referenced production demand
 2   exist, but were withheld. Plaintiff has failed to produce same, rendering Say totally
 3   incapable of assessing Plaintiff’s alleged disability two years later. Plaintiff’s failure
 4   to appear for deposition seriously compounds the problems created by Plaintiff’s
 5   failure to comply with his discovery obligations and continuing disclosure duties.
 6   Without Plaintiff’s testimony, or required medical documentation, Say is left
 7   completely unable to respond to Plaintiff’s claims he is “disabled,” and that the
 8   disability statutes he sues on even apply.
 9         As a result of Plaintiff’s conduct, Say cannot adequately prepare a motion for
10   summary judgment/adjudication, coordinate retention and designation of experts, or
11   provide necessary information to his experts to prepare for trial. Say is also now
12   required to incur-additional fees and costs to protect against the prejudice caused by
13   Plaintiff’s actions/inactions, beyond what he has already incurred in trying to get
14   Plaintiff to comply with the basic tenets of the Federal Rules of Civil Procedure.
15         This type of behavior by a party to litigation—especially by the Plaintiff,
16   responsible for initiating the Complaint in the first place, and who bears the burden
17   of proof—should not be allowed to occur without reprisal or punishment. Sanctions
18   should be imposed.
19
20         1. The Court Has Broad Authority to Issue Terminating Sanctions Against
21             Plaintiff for Failing to Comply with the Scheduling Order and for Failing
22             to Appear for His Deposition.
23         “The district court has great latitude in imposing sanctions under Federal
24   Rules of Civil Procedure, rules 37.” Lew v. Kona Hospital, 754 F.2d 1420, 1425-
25   1426 (9th Cir. 1985). “Federal Rules of Civil Procedure, rule 37(b) sanctions may be
26   issued if a party fails to obey an order to provide or permit discovery, including an
27   order under Federal Rules of Civil Procedure, rule 26(f).” Dreith v. Nu Image, Inc.,
28   648 F.3d 779, 787 (9th Cir. 2011). “Violations of a scheduling order may result in


                                                  10
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 46 of 68 Page ID
                                 #:15353

 1   sanctions, including dismissal under Rule 37(b)(2)(C).” Atchison, Topeka and Santa
 2   Fe Ry. Co. v. Hercules Inc., 146 F.3d 1071, 1073 (9th Cir. 1998), citing Fed. R. Civ.
 3   Proc. 16(f); see also In re Phenylpropanolamine Products Liab. Litig., 460 F.3d
 4   1217, 1227 (9th Cir. 2006). [“The goal [of Rule 16] is to get cases decided on the
 5   merits . . . Subsection (f) puts teeth into these objectives by permitting the judge to
 6   make such orders as are just for a party’s failure to obey a scheduling or pretrial
 7   order, including dismissal”].
 8         “...Rule 37(b) contains no requirement mandating a noticed motion or
 9   opportunity to be heard before sanctions—including default—may be imposed. ‘If a
10   party ... fails to obey an order ... the court may issue further just orders.’ ” Dreith,
11   supra, 648 F.3d at 787, quoting Fed. R. Civ. Proc., Rule 37(b)(2)(A). “Rule 37 (d)
12   allows for any of the sanctions available in Rule 37 (b)(2) if a party fails to attend
13   her own deposition....” Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg., supra, 982
14   F.2d at p. 367. The Ninth Circuit “has upheld a sanction as severe as dismissal for
15   failure to comply with discovery orders.” Lew v. Kona Hospital, supra, 754 F.2d at
16   1425-1426, Pioche Mines Consol., Inc. v. Dolman, 333 F.2d 257, 269 (9th Cir.
17   1964) [dismissal for willful failure to attend deposition], cert. denied, 380 U.S. 956
18   (1965).
19         Additionally, an attorney or party may be ordered to pay the requesting
20   party’s reasonable expenses, including attorney’s fees if the responding party
21   provides incomplete and incorrect disclosures at the time they are made. Federal
22   Rules of Civil Procedure, rule 26(g)(1)(A) and 26(g)(3).
23         The Ninth Circuit has held that it would “overturn a dismissal sanction only if
24   [it] ha[s] a ‘definite and firm conviction that it was clearly outside the acceptable
25   range of sanctions,’” Dreith v. Nu Image, Inc., supra, 648 F.3d at 788, quoting
26   Malone v. United States Postal Service, 833 F.2d 128, 130 (9th Cir. 1987).
27         The Ninth Circuit has “identified five factors a district court should consider
28   before dismissing a case or declaring a default: ‘(1) the public’s interest in


                                                 11
                                      MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 47 of 68 Page ID
                                 #:15354

 1   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
 2   risk of prejudice to the other party; (4) the public policy favoring the disposition of
 3   cases on their merits; and (5) the availability of less drastic sanctions.’ ” Malone,
 4   supra, 833 F.2d at 130. The court’s dismissal is proper “where at least four factors
 5   support dismissal, or where at least three factors strongly support dismissal.” Dreith,
 6   supra, 648 F.3d. at 788, quoting Yourish v. Cal Amplifier, 191 F.3d 983, 990 (9th
 7   Cir. 1999).
 8            “Where a court order is violated, the first two factors support sanctions and
 9   the fourth factor cuts against a default. Therefore, it is the third and fifth factors that
10   are decisive.” Adriana Intl. Corp. v. Lewis & Co., 913 F.2d 1406, 1412 (9th Cir.
11   1990). In Dreith, the court found that “the first three factors ... ‘weightily’ favored
12   default” because the defendant “delayed resolution of the case, interfered with the
13   court’s management of its docket in one of the busiest districts in the country, and
14   the actions of the defendant ‘made it impossible for the plaintiff to adequately
15   prepare itself for trial.’” Dreith, supra, 648 F.3d at 788.
16            The Dreith court held that “under ‘egregious circumstances ... it is
17   unnecessary (although still helpful) for a district court to discuss why alternatives to
18   dismissal are infeasible.’ ” Id. at 788-789, quoting Malone, supra, 833 F.2d at 130.
19   The factors supporting this request for the Court’s dismissal of the pending action
20   exist.
21
22                  a. Plaintiff’s Failure to Appear for His Deposition Unreasonably
23                     Prolongs the Resolution of this Litigation and Greatly Prejudices
24                     Say.
25            For his part, Say has completely and fully complied with all aspects of the
26   Scheduling Order and the Rules of Civil Procedure. Plaintiff has not.
27            “[T]he total noncompliance with which Rule 37 (d) is concerned may impose
28   severe inconvenience or hardship on the discovering party and substantially delay


                                                 12
                                      MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 48 of 68 Page ID
                                 #:15355

 1   the discovery process.” Federal Rules of Civil Procedure, rule 37 (d) advisory
 2   committee’s note (1970).
 3         Without obtaining relief from the Court, Plaintiff: (1) failed to appear for his
 4   deposition, (2) failed to comply with Say’s efforts to reschedule the deposition and
 5   continue the discovery cut-off, and (3) clearly failed to produce documents critically
 6   relevant to the defense of Plaintiff’s claims of disability. Say served discovery
 7   requests on Plaintiff in December 2015, and attempted to coordinate the deposition
 8   of Plaintiff for a mutually convenient date. Plaintiff ignored Say’s efforts to
 9   schedule the deposition, and a request that Plaintiff’s counsel voluntarily produce
10   Plaintiff’s spouse for deposition. Despite Say’s best efforts, Plaintiff’s
11   transgressions greatly prejudice Say because Say has been deprived of an ability to
12   perform additional fact discovery that, but for Plaintiff’s transgressions, would be
13   based on timely discovery responses and Plaintiff’s deposition testimony. Moreover,
14   Say is a small shopkeeper who took over his family business after his mother died
15   from cancer. (Safarian decl., ¶¶ 15-16.) He can barely afford to pay for basic living
16   expenses. Id. A continuance of the trial date would impose a severe financial
17   hardship on Say, all to Plaintiff’s benefit, as Plaintiff sues under statutes that could
18   result in the award of attorneys’ fees to Plaintiff. Id.
19         With the discovery cut-off on June 3, 2016, initial expert disclosures due on
20   June 17, 2016, and motions hearing cutoff on August 1, 2016, Plaintiff’s offenses
21   deprived Say of an ability to properly prepare and designate experts, and prepare a
22   motion for summary judgment/adjudication. Even if Say were able to determine
23   what experts are required (which is not possible given he can only guess as to
24   Plaintiff’s testimony and does not have the required medical records Plaintiff was
25   obligated to produce months earlier), it will be impossible for Say to adequately
26   prepare for trial, or a dispositive motion. Because Plaintiff failed to comply with his
27   discovery obligations, Say must prepare for cross-examination of Plaintiff at trial
28   without any real idea as to what Plaintiff will be testifying.


                                                 13
                                      MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 49 of 68 Page ID
                                 #:15356

 1         Even if the Plaintiff were to make a last-minute production of medical
 2   records, or appear for trial, Say will be denied the opportunity to have such evidence
 3   reviewed by candidates for retention as expert witnesses. Moreover, a trial
 4   continuance would seriously prejudice Say because Plaintiff, if successful, will seek
 5   to recover attorneys’ fees over the extended time period, increasing Say’s potential
 6   exposure substantially, all because of Plaintiff’s failure to comply with his discovery
 7   obligations.
 8         Plaintiff has had more than sufficient time to prepare for this litigation and
 9   fulfill his discovery obligations. Instead, Plaintiff violated the Scheduling Order,
10   ignored Rules of Civil Procedure, and unnecessarily caused delay and expense to
11   Say. The applicable authorities clearly allow for terminating sanctions. At a
12   minimum, Plaintiff should not be permitted to testify at trial, and should be required
13   to pay Say’s attorneys’ fees relating to this motion.
14
15                  b. Plaintiff’s Failure to Appear for His Deposition or Produce
16                     Required Documents are Egregious Circumstances and Lesser
17                     Sanctions are Inadequate.
18         Viewed on the whole, Plaintiff’s failure to obey the Scheduling Order,
19   repeated disregard for Rules of Civil Procedure, and continuing delays and
20   evasiveness, constitute “egregious circumstances.” Plaintiff has continually
21   displayed complete disregard for the discovery process and indifference to the
22   financial and emotional burden it imposes on Say. Monetary sanctions are not a
23   sufficient deterrent of any future misconduct, as Say’s counsel have carefully
24   ensured Say minimized unnecessary costs and fees.
25         Even if Plaintiff and/or his counsel are ordered to pay a penalty, Plaintiff’s
26   blatant disregard and disrespect for this Court’s Orders and the Rules of Civil
27   Procedure throughout the discovery process will continue to create discovery and
28   trial-related disputes, which will require Court’s intervention. Plaintiff’s conduct


                                                14
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 50 of 68 Page ID
                                 #:15357

 1   warrants sanctions no less severe than termination, as any lesser sanctions would
 2   only encourage Plaintiff’s further misconduct.
 3
 4         2. The Court Has Broad Authority to Issue Evidentiary Sanctions Against
 5             Plaintiff for Failing to Comply with the Scheduling Order, Failing to
 6             Appear for His Deposition, Failing to Produce Medical Records, and
 7             Failing to Identify Treating Physicians.
 8         A district court “may [order] ... Rule 37 (b)(2)(A)(ii)-(vii) [sanctions], if a
 9   party or its attorney fails to obey a scheduling ... order.” (Fed. Rules Civ. Proc, Rule
10   16(f)(1)(C).) Similarly, the court “may, on motion, order sanctions if a party... fails,
11   after being served with proper notice, to appear for that person’s deposition....” Rule
12   37(d)(1)(A)(i). “Sanctions may include any of the orders listed in Rule
13   37(b)(2)(A)(i)- (vi),” including “prohibiting the disobedient party from supporting
14   or opposing designated claims or defenses, or from introducing designated matters
15   in evidence.” Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg., supra, 982 F.2d at
16   367 [“Rule 37 (b)(2)(B) authorizes, inter alia, the sanction of prohibiting a party
17   from introducing designated matters in evidence if that party fails to comply with a
18   court’s order to provide or permit discovery”].
19         “[A] trial court’s decision to exclude evidence as a means of enforcing a
20   pretrial order ‘must not be disturbed’ absent a clear abuse of discretion.” Davis v.
21   Duplantis, 448 F.2d 918, 921 (5th Cir. 1971); Fed. Rules Civ. Proc., Rule 16(f). A
22   court can exclude evidence that was not properly designated based on: “(1) the
23   explanation for the failure to identify the witness; (2) the importance of the
24   testimony; (3) potential prejudice in allowing the testimony; and (4) the availability
25   of a continuance to cure such prejudice.” Geiserman v. MacDonald, 893 F.2d 787,
26   790-791 (5th Cir. Tex. 1990), quoting Bradley v. U.S., 866 F.2d 120, 125 (5th Cir.
27   Tex. 1990). In Geiserman, the court “note[d] that in excluding the evidence, the
28   court was merely enforcing the deadlines plainly set out in the court order and local


                                                15
                                     MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 51 of 68 Page ID
                                 #:15358

 1   rule for designating witnesses.” Id.
 2         For the following reasons, Say respectfully requests the Court prohibit
 3   Plaintiff from testifying at the time of trial and providing any testimony from
 4   healthcare provides, or any evidence his is “disabled” pursuant to the applicable
 5   statutory claims he advances.
 6
 7         3. Plaintiff Does Not Have a Valid Explanation for Failing to Appear for his
 8             Deposition, Produce Required Medical Records, or Identify Healthcare
 9             Providers, or Move to Extend the Discovery Cutoff.
10         Say, in spite of his meager resources, has complied with the Scheduling Order,
11   timely responded to Plaintiff’s discovery, made his store available for inspection, and
12   made all disclosures required of him. Plaintiff has not articulated or expressed an
13   explanation for failing to identify healthcare providers in his disclosures, or produce
14   years’ worth of medical records he admittedly has in his possession, custody, or
15   control. Plaintiff’s unilateral cancellation of his deposition because he could not sit
16   for “long periods of time” is unsupported by any medical records, and is
17   unpersuasive given Say was prepared to take the deposition at Plaintiff’s home or
18   near his home, and allow Plaintiff to take as many breaks as needed. Say was also
19   prepared to take the deposition after the discovery cutoff subject to the Court’s
20   authorization of same, but Plaintiff’s counsel did nothing to extend the cutoff,
21   preventing the deposition from proceeding.
22         In contrast, Plaintiff has taken full advantage of his rights to discovery from
23   Say, and has yet to raise a single issue with any of Say’s responses to discovery.
24   Plaintiff’s non-compliance has eviscerated Say’s ability to assess Plaintiff’s claims,
25   including his claim that he is disabled, and has prevented Say from being able to file
26   a motion for summary judgment/adjudication, effectively prepare the case for trial,
27   or designate expert witnesses.
28


                                                16
                                      MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 52 of 68 Page ID
                                 #:15359

 1                                             IV.
 2                                       CONCLUSION.
 3         Plaintiff initiated this lawsuit more than ten months ago. Despite Say’s
 4   unfettered compliance with Plaintiff’s discovery requests, and repeated efforts to
 5   accommodate Plaintiff and his counsel’s schedules, Plaintiff failed to produce
 6   critically relevant documents, make adequate disclosures required of him, and failed
 7   to produce medical records in a case that turns on Plaintiff’s alleged disability.
 8   Plaintiff’s affronts have greatly prejudiced Say in his preparation of a defense, have
 9   caused Say to incur needless expense, have prevented Say from being able to
10   prepare a motion for summary judgment/adjudication, retain and designate experts,
11   or adequately prepare the case for trial. Accordingly, Say respectfully requests this
12   Court order terminating sanctions against Plaintiff, or in the alternative, evidentiary
13   and/or monetary sanctions for costs incurred to date and attorneys’ fees incurred as a
14   result of Plaintiff’s transgressions.
15                                           SAFARIAN & BAROIAN, LLP
16
     DATED: June 18, 2016                    By: /s/ Harry A. Safarian
17                                                   HARRY A. SAFARIAN
                                             Attorneys for Defendant,
18                                           KIMLEANG SAY
19
20
21
22
23
24
25
26
27
28


                                                17
                                      MOTION FOR SANCTIONS
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 53 of 68 Page ID
                                 #:15360




                               Exhibit “D”
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 54 of 68 Page ID
                                 #:15361


     Case Citation                              Relevant Text/Summary
Callan v. Christian            Given defendants’ meritless motion, plaintiff’s request for
Audigier, Inc., 263            reasonable attorney’s fees is granted, pursuant to Rule
F.R.D.564, 566 (C.D.           37(a)(5)(B). The plaintiff’s request is supported by the declaration
Cal., 2009)                    of his attorney, Mr. Burroughs, who sets forth both a reasonable
                               number of hours spent responding to defendants’ motion, 4.3
Note: Opinion by Hon.          hours, as well as the reasonable hourly rate of $295.00 per
Rosalyn Chapman                hour. Burroughs Decl. ¶¶ 3–4. Thus, plaintiff is awarded
                               attorney’s fees in the sum of $1,268.50.

                        Id. at 566 (emphasis added).

Paige v. Consumer              Here, CPI has requested only monetary sanctions, in the amount
Programs, Inc.                 of $5,585.00 against plaintiff, and such sanctions are available
248 F.R.D 272, 277 &           under both Rule 37(a)(5)(A) and Rule 37(d)(3). To support its
278 (C.D. Cal., 2009)          request for sanctions, CPI has submitted Mr. Chammas’s
                               declaration, which establishes CPI prepared for plaintiff’s
Note: Opinion by Hon.          deposition on December 21, 2007; CPI incurred court reporter’s
Rosalyn Chapman                fees and videographer fees totaling $440.00; Mr. Chammas spent
                               2 hours preparing for the deposition; Mr. Chammas spent 8.5
                               hours related to the pending motion to compel plaintiff to attend
                               his deposition; and Mr. Chammas’s hourly rate is $490.00 per
                               hour.

                        Id. at 277

                               CPI’s motion for sanctions IS GRANTED, and CPI is awarded
                               reasonable expenses in the amount of $5,585.00 under Rules
                               30(d)(3) and 37(a)(5)(A), and plaintiff and his attorney, jointly
                               and severally, shall pay such expenses to CPI, no later than ten
                               (10) days from the date of this Order.

                        Id. at 278.
Hill v. Eddie Bauer,            Here, the Court has, for the most part, granted plaintiff’s motion
242 FRD 556, 565                to compel, finding defendant’s objections to Category (1) and (2)
(C.D. Cal., 2007)               document requests are not meritorious, but finding defendant’s
                                “unduly burdensome” objection to Category (3) document
Note: Opinion by Hon.           requests has merit. In light of defendant’s offer to provide
Rosalyn Chapman                 “sample” discovery to plaintiff responsive to Category (3)
                                document requests, and plaintiff’s failure to accept that offer, the
                                Court has determined to award plaintiff only 50% of the attorney’s
                                fees she seeks. The declaration of Gregory Yu establishes he spent
                                32 hours at $250.00 per hour preparing the motion to compel, and
                                that he expects to spend an additional 6.5 hours on this matter. Yu
                                Decl. ¶ 8. Plaintiff, thus, is entitled to reasonable attorney’s fees
                                in half the requested amount of $9,625.00, or $4,812.50.
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 55 of 68 Page ID
                                 #:15362


    Case Citation                                Relevant Text/Summary

                         Id. at 565.

                                 Plaintiff’s motion for sanctions is granted, in part, and defendant
                                 shall pay plaintiff attorney’s fees in the amount of $4,812.50, no
                                 later than ten (10) days from the date of this Order.

                         Id. at 565-566.

U.S. ex rel. O’Connell   Hon. Rosalyn M. Chapman, in ruling on a motion for sanctions pursuant to Rule
v. Chapman University,   37, found:
245 F.R.D. 652 (C.D.
Cal., 2007)                      Finally, since the Court is of the opinion that relators would not
                                 have provided a supplemental expert report if defendant had not
Note: Opinion by Hon.            filed the pendant motion, the Court should grant defendant’s
Rosalyn Chapman                  request for attorney’s fees under Rule 37(c). The declaration of
                                 Mr. Schenck establishes defendant has incurred 18 hours of
                                 attorney time at $225.00 an hour preparing its moving papers and
                                 will have incurred an additional 8 hours preparing its
                                 supplemental memorandum and attending the hearing on this
                                 matter. Schenck Decl. ¶ 14. The Court finds both these hours and
                                 hourly rate to be quite reasonable, and defendant’s motion for
                                 attorney’s fees in the amount of $5,805.00 should be granted.

In re Heritage Bonds,    Betker plaintiffs’ motion for monetary contempt sanctions under Rule
223 F.R.D. 527 (C.D.     37(b)(2)(D) IS GRANTED, and Kasirer defendants are ordered to pay Betker
Cal., 2004)              plaintiffs $4,835.00, no later than August 4, 2004. Id. at 6.

Note: Opinion by Hon.
Rosalyn Chapman

A. Farber & Partners,            Grounds exist to grant plaintiff's motion for attorney's fees under
Inc. v. Garber, 237              Rule 37(a)(4)(A). Fed.R.Civ.P. 36(a). The Court, pursuant to
F.R.D. 250 (C.D. Cal.,           Fed.R.Evid. 201, takes judicial notice of the declaration
2006)                            previously filed by Evan W. Granowitz, an associate in the law
                                 firm Shulman Hodges & Bastian, to support the Court's award of
Note: Opinion by Hon.            attorney's fees to plaintiff on March 15, 2006. Specifically, the
Rosalyn Chapman                  Court finds that Mr. Granowitz's hourly rate in this matter was
                                 $141.00 per hour in 2005 and is $150.00 per hour in 2006. Mr.
                                 Granowitz has provided billing information that he spent 35.9
                                 hours preparing the pending motion (10.8 hours in 2005 and 25.1
                                 hours in 2006), 27.7 hours preparing plaintiff's reply, and
                                 estimates spending 5 additional hours traveling to and appearing
                                 at the hearing on this matter. Granowitz Decl., ¶ 28, Exh. 23;
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 56 of 68 Page ID
                                 #:15363


    Case Citation                                Relevant Text/Summary
                                Supp. Granowitz Decl., ¶ 8, Exh. 32. Thus, plaintiff is awarded
                                attorney's fees in the total amount of $10,192.80.

                        Id. at 285.

Walt Disney Co. v.              Rule 37(a)(4) provides that if a motion compelling disclosure is
DeFabiis, 168 F.R.D.            granted, “the court shall, after affording an opportunity to be
281 (C.D. Cal., 1996)           heard, require the party ... whose conduct necessitated the motion
                                or the party or attorney advising such conduct or both of them to
Note: Opinion by Hon.           pay to the moving party the reasonable expenses incurred in
Rosalyn Chapman                 making the motion, including attorney's fees, unless the court
                                finds that the motion was filed without the movant's first making
                                a good faith effort to obtain the disclosure or discovery without
                                court action, or that the opposing party's nondisclosure, response,
                                or objection was substantially justified, or that other
                                circumstances make an award of expenses unjust.” Here, plaintiff
                                has shown, through the declaration of Mr. Edwards, that it has
                                made several attempts to obtain complete responses, to the
                                disputed interrogatories, but such attempts were to no avail. Mr.
                                Edward's declaration further shows that he spent nine hours, at
                                his regular rate of $200.00 per hour, preparing the instant
                                motions [plural]. The Court, thus, find grounds to award
                                attorney's fees in the amount of $1800.00 to plaintiff and against
                                defendants DeFabiis and Roberts, jointly and severally.

                        Id. at 284.

                              OPINIONS BY JURISTS OTHER THAN JUDGE CHAPMAN
Mitchell v. Acumed,            Defendant Acumed moves for evidentiary, issue, terminating, and
LLC, 2012 WL761705             monetary sanctions under Federal Rule of Civil Procedure 37 after
(N.D. Cal.)                    the Court granted its motion to compel discovery responses.
                               Acumed has provided evidence that it attempted in good faith to
                               obtain the discovery without court action as required under the
                               local rules. The Court GRANTS the motion for sanctions and
                               awards Acumed its reasonable attorneys’ fees incurred in bringing
                               the motion to compel and the motion for sanctions in the total
                               amount of $10,000.00.

                        Id. at 1.

                                The Court finds, however, that the amount of fees requested is
                                excessive. Acumed asks for more than $11,000 for the underlying
                                motion to compel, representing 50.3 hours of work,
                                approximately $6,000 for the motion to continue trial,
                                representing 27.9 hours of work, and approximately $6,000 for
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 57 of 68 Page ID
                                 #:15364


    Case Citation                                  Relevant Text/Summary
                                  the motion for sanctions, representing 28 hours of work. Aney
                                  Decl. at 6–7, Dkt. No. 58. Acumed provides proper justification
                                  for counsels’ hourly rates. See id. Counsel’s brief statement as to
                                  the number of hours allegedly spent drafting the motions and
                                  related documents does not meet the itemization and particularity
                                  standards set forth in Local Rule 37–4. See Local Rule 37–4(b)(3)
                                  (“If attorney fees or other costs or expenses are requested, itemize
                                  with particularity the otherwise unnecessary expenses, including
                                  attorney fees, directly caused by the alleged violation or breach,
                                  and set forth an appropriate justification for any attorney-fee
                                  hourly rate claimed.”).

                          Id. at 4.

Finley v. Hartford Ins.           In this case the Plaintiff’s attorney submitted an extensive list of
Co., 249 F.R.D. 329,              attorney’s fees and costs totaling $57,888.50. Plaintiff calculates
333 (N.D. Cal. 2008).             these fees as costs directly related to preparing for and taking the
                                  depositions of Mr. Dempsey, Mr. Sawn, and Mr. Morgan, and
                                  having to hire the Mr. Schmolder as an expert. She asserts that the
                                  depositions would have been unnecessary, and she would not have
                                  engaged an expert, had she had access to the kitchen tape at a more
                                  timely point in the litigation. The Court does not agree. The Court
                                  rejects the assertion that none of the work done would have been
                                  done if the tape had been turned over earlier, and finds that a
                                  prudent attorney would have done much of the discovery, and
                                  hired an expert whether or not he or she had access to the tape
                                  early in the discovery process. The fact that Plaintiff used the
                                  much the information at the summary judgement stage bears this
                                  out. The Court has no doubt that some of the enumerated costs
                                  and fees would not have been necessary if she had earlier access
                                  to the kitchen video, but does not accept counsel’s argument that
                                  she would not have expended any of the stated amount if the video
                                  were made available earlier. The Court must therefore use its
                                  discretion to determine a reasonable sanction. The Court therefore
                                  sanctions Hartford in the amount of $9000.00.

                       Id. at 333.
Raygoza v. City of             Defendants have also requested $5,080.94 in monetary sanctions
Fresno, 297 F.R.D. 603         as the cost of preparing for and traveling to Fresno for the
(E.D. Cal., 2014)              scheduled depositions of Raygoza and Sanchez, the cost of the
                               Certified Shorthand Reporter for those depositions, and the fees
                               incurred in bringing and arguing this motion telephonically.

                          Id. at 610.
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 58 of 68 Page ID
                                 #:15365


    Case Citation                              Relevant Text/Summary
                                Defendants are awarded against Plaintiffs Raygoza and Sanchez
                                and their counsel, jointly and severally, attorney fees in the
                                amount of $2035.00 as the cost of having had to file this motion,
                                $277.50 as reimbursement for attorney fees incurred attending the
                                January 10, 2014, Sanchez deposition which did not take place,
                                and $536.75 as reimbursement for the cost of having a Certified
                                Shorthand Reporter attend the scheduled January 10, 2014,
                                depositions.

                         Id. at 610.
Dolorian Capital, Inc.           Defendants spent a total of 252.75 hours on work associated with
v. SOC, LLC                      two motions to compel and a motion for Rule 37 sanctions.
2013 WL 1006071                  Plaintiff’s counsel opined that Defendant could be reasonably
(E.D. Cal., March 13,            expected to spend 20 hours in work for the Rule 37 motion and 10
2013)                            hours for the October 24, 2012 motion to compel. (Smith Decl. #
                                 1 ¶ 15; Decl. of Myron F. Smith in Opp’n to Decl. of Tara Lee in
Note: This decision              Supp. of Accounting of Fees and Costs Re Sept. 11, 2012 Mot. to
concerned three                  Compel Req. for Doc. Prod. ¶ 9.)
separate motions.
                         Id. at 3 (emphasis added).

                                The Court finds that the hours expended by Defendant are
                                excessive. As discussed above, the issues raised in Defendant’s
                                motions were not difficult or complex. In connection with the
                                August 1, 2012 motion to compel, Defendant’s records indicated
                                that they spent over 80 hours on work prior to filing the motion to
                                compel on August 2, 2012. An additional 19 hours of work was
                                performed after the motion was filed but before Plaintiff’s
                                opposition was filed, on tasks such as corresponding with
                                Plaintiff, preparing the joint statement and preparing an affidavit
                                related to Plaintiff’s unauthorized filing of a joint statement.
                                Approximately 16 hours was spent after the opposition was filed
                                through the date Defendant’s reply was filed, on tasks such as
                                preparing the reply and preparing affidavits related to the
                                unauthorized filing of the joint statement. Another 15 hours was
                                spent on work after the reply was filed, on tasks such as
                                corresponding with Plaintiff, preparing a second joint statement
                                and preparing for the hearing.

                         Id. at 4 (emphasis added).

                                By the Court’s reading of Defendant’s record, over 65 hours was
                                spent preparing the August 1, 2012 motion to compel. The
                                memorandum of points and authorities for the motion to compel
                                was 24 pages long, but much of that length was spent
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 59 of 68 Page ID
                                 #:15366


  Case Citation                          Relevant Text/Summary
                         summarizing each discovery request at issue (16 requests for
                         production, 8 interrogatories, and 31 requests for admission). (See
                         Def.’s Mem. in Supp. of its Mot. to Compel Disc. and Deem Req.
                         for Admission Admitted 1–24.) The motion did not require
                         extensive legal research. The motion cited only ten cases and one
                         secondary authority.

                   Id.
                         Looking at the two other motions, the points and authorities for
                         the Rule 37 motion was nine pages long citing five cases and the
                         October 24, 2012 motion to compel was 4 pages long and only
                         cited one case and one secondary authority. The Court notes these
                         facts not to critique Defendant’s work, but to point out the fact
                         that the issues litigated were not novel or complex. Defendant’s
                         briefs were appropriate. However, the issues did not call for 250+
                         hours of work.

                         In Prescott, the defendant propounded sets of interrogatories and
                         requests for documents and noticed a deposition. Prescott, 2012
                         WL 393387, at *1–3. When the plaintiff failed to respond or
                         attend the deposition, the defendant obtained an order to compel.
                         Id. When the plaintiff failed to comply with the motion to compel,
                         the defendant filed a motion for sanctions under Rule 37. Id.
                         Accordingly, the facts in Prescott are very similar to the facts
                         here. In Prescott the defendant informed the Court that it incurred
                         $6,930 in fees (from 39.6 hours of work) in bringing the first
                         motion to compel and $4,795 in fees (from 27.4 hours of work) in
                         bringing the Rule 37 motion. Id. at 10–11.

                         The Court finds that the hours worked by Defendant were not
                         reasonable and finds that the number of hours reasonably
                         expended on all three motions should have been
                         approximately 100 hours, which is similar to the amount of time
                         claimed in Prescott working on two motions (67 hours). Here,
                         there were three motions. The Court further finds that, based upon
                         the billing sheets submitted by Defendant, approximately 65% of
                         the work was billed by associates and 35% of the work was billed
                         by a partner.1 Accordingly, the Court finds that 65% of the time
                         should be billed at the reasonable “associate level” rate identified
                         above of $225 (for work performed by Messrs. Davis, Khan and
                         Angeli) and the remaining 35% of the time should be billed at the
                         rate appropriate for work performed by Ms. Lee and Mr.
                         Bloodworth, $300. Accordingly, the Court will award sanctions
                         in the amount of $25,125.00.
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 60 of 68 Page ID
                                 #:15367


    Case Citation                              Relevant Text/Summary
                        Id. at 5 (emphasis added).

Mixt Greens v. Sprout           Plaintiff’s request that Defendant be held in contempt and be
Café, 2010 WL                   subjected to evidentiary sanctions is made pursuant to Federal
2555753 (N.D. Cal.,             Rule of Civil Procedure 37(b). Page 1.
2010)
                                Accordingly, the Court grants Plaintiff’s request for attorney’s
                                fees under Rule 37. The Court finds, however, that the amount
                                of fees requested by Plaintiff is excessive. Plaintiff asks for
                                more than $10,000 for the underlying motion to compel,
                                representing approximately 28 hours of work, and another
                                $8,000 for the motion for sanctions, representing
                                approximately 22 hours of work. While the Court does not
                                have reason to doubt that Plaintiff’s counsel spent this amount
                                of time on the two motions, the fees are excessive. Neither the
                                motion to compel nor the motion for sanctions was particularly
                                complex. Indeed, between the two motions, there was at most one
                                substantive legal issue—i.e., the merits of the privacy objection
                                raised by Defendant with respect to the financial documents—and
                                as indicated above it was a simple one. The Court therefore
                                awards Plaintiff $10,000 in fees. The Court notes that, at an hourly
                                rate of $375, this compensates Plaintiff for 24 hours of work. The
                                Court notes that it does not in this order make any specific
                                allocation as to whether the fees should be paid by Defendant
                                itself or by its counsel. However, the Court notes that, at the
                                hearing, counsel admitted that he or his firm was responsible for
                                part (although not all) of the delay in complying with applicable
                                obligations.

                        Id. at 2.
Russo v. Network        Sanctions in the amount of $4,237.50 sought pursuant to Rule 37(c).
Solutions, 2008 WL
114908 (N.D. Cal.,              The Court finds $4,237.50 reasonable for fees incurred in
2008).                          connection with the two motions. The hourly rates for defense
                                counsel are reasonable in light of their experience. Defendants are
                                entitled to fees for the time defense counsel spent on the moving
                                papers and reply brief, and in preparing for and attending the
                                hearing. The time spent was not unreasonable.

                        Id. at 1.

                        Court found 14 hours spent preparing motion for sanctions reasonable,
                        and awarded $4,270 in connection with said time (court awarded
                        additional costs and fees relating to attendance of depositions).
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 61 of 68 Page ID
                                 #:15368


    Case Citation                              Relevant Text/Summary

Frontier Contracting,           Currently before the Court is Defendants Allen Engineering
Inc. v. Allen                   Contractor, Inc., Safeco Insurance Company of America, and
Engineering                     Liberty Mutual Insurance Company’s (collectively referred to as
Contractor, Inc.                “Defendants”) motion to dismiss this action and impose monetary
2013 WL 663429 (E.D.            sanctions against Plaintiff Frontier Contracting, Inc.’s
Cal., 2013)                     (“Plaintiff”) pursuant to Federal Rule of Civil Procedure 37.
                                Defendants filed their motion on January 29, 2013. (ECF No. 63.)
                                Defendants seek dismissal and monetary sanctions due to
                                Plaintiff’s failure to respond to Defendants’ discovery requests.

                        Id. at 1.

                        Moving party sought $10,000 in sanctions, and court awarded $2,350 in
                        sanctions for 10 hours worked in connection with the Rule 37 motion.

                        Id. at 8.

Flanagan v. Benicia     Defendants seek evidence preclusion under Rule 37(c)(1) or attorneys’
Unified School Dist.,   fees of $1,560 pursuant to Rule 37(a)(4)(A). Id. at 2. The Court held:
2007 WL 2601413
(E.D. Cal., 2007)               This amount is based on an expenditure of eight hours in drafting
                                the motion to compel, meet and confer letters, meeting and
                                conferring, and drafting the joint statement.

                        Id. at 2 (emphasis added).

                        Court awards $1,560 in sanctions.

Liu v. Win Woo          In order to assess whether the number of hours billed is reasonable, Plaintiffs
Trading, LLC, 2016      must submit detailed records justifying the hours that have been expended.
WL 3280474 (N.D.        Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986).
Cal. 2016)
                        Here, Plaintiffs’ counsel billed a total of 76.1 hours in connection to discovery
                        disputes with Safety Trucking, including the requests for admission, which date
                        back to July 2015. After reviewing the detailed billing records provided in Mr.
                        Lai’s Supplemental Declaration, which offer a breakdown of the work
                        completed and the specific tasks performed, the undersigned finds that the
                        hours billed are unreasonable. Specifically, the Court declines to award fees in
                        connection with work performed in July 2015, as it is too far removed
                        temporally. Notwithstanding, Defendants’ failure to admit in May 2015 has
                        been considered in relation to the instant motion.

                        The Court finds that 9.4 hours expended on January 14 and 21, 2016 in
                        connection with the January 22, 2016 joint letters to be reasonable. The Court
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 62 of 68 Page ID
                                 #:15369


    Case Citation                             Relevant Text/Summary
                       finds that 24.5 hours spent in connection with the motion for sanctions is
                       unreasonable, and reduces the award to 15.0 hours. (See Suppl. Lai Decl.,
                       Ex. B.) The Court similarly finds that the 27.8 hours spent on reviewing
                       Defendants’ opposition and drafting Plaintiffs’ reply to the motion for
                       sanctions to be unreasonable, and reduces the award to 10.0 hours.

                       Thus, the undersigned finds that Plaintiffs’ counsel reasonably billed 34.4 hours
                       in connection with Defendants’ abuse of the discovery process, and orders
                       Defendants Safety Trucking and Tun to compensate Mr. Lai accordingly, for a
                       total award of $8,600.00.

                       Id. at 9.

Varney v. California           Defendants seek sanctions pursuant to Federal Rule of Civil
Highway Patrol, 2013           Procedure 37(b)(2), 28 U.S.C. § 1927, and the Court’s authority
WL 2299544 (N.D.               for Plaintiff’s failure to comply with Judge Henderson’s October
Cal., 2013)                    15, 2012 Order to produce Plaintiff’s medical records. As
                               sanctions, Defendants request that (1) Plaintiff be ordered to
                               produce his medical records by May 24, 2013; (2) monetary
                               sanctions of $2,805.00 be imposed for Defendants’ reasonable
                               expenses preparing the motion for sanctions; and (3) the fact
                               discovery deadline for Defendants be extended until July 25,
                               2013. Page 2. Motion granted and sanctions of $2,805 awarded.

                       Id. at 4.

Tourgeman v. Collins           Before the Court is Plaintiff’s motion for sanctions based on
Financial Services,            Defendants’ failure to produce documents pursuant to court-
Inc., 2012 WL 28289            ordered discovery. Plaintiff claims Defendants’ discovery
(S.D. Cal., 2012)              violation caused the denial of Plaintiff’s motion for class
                               certification. Plaintiff requests this Court impose a sanction
                               finding numerosity to be an established fact and further impose
                               $18,855 in attorney fees and costs. For the reasons outlined below,
                               the Court DENIES IN PART AND GRANTS IN PART
                               Plaintiff’s motion for sanctions.

                       Id. at 1.

                               Defendants SHALL PAY fees to Plaintiff’s counsel at the rate of
                               $450 per hour for 6.8 hours of courthouse research, 7.8 hours of
                               preparation for the Reply brief, and the hours spent on preparing
                               the motion for sanctions to be provided by Plaintiff’s counsel in a
                               declaration as indicated below.

                       Id. at 6.
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 63 of 68 Page ID
                                 #:15370


    Case Citation                                Relevant Text/Summary

Reygoza v. City of               Defendants have also requested $5,080.94 in monetary sanctions
Fresno, 297 F.R.D. 603           as the cost of preparing for and traveling to Fresno for the
(E.D. Cal., 2014)                scheduled depositions of Raygoza and Sanchez, the cost of the
                                 Certified Shorthand Reporter for those depositions, and the fees
                                 incurred in bringing and arguing this motion telephonically.

                         Id. at 607.

                                 Defendants’ counsel asserts he spent ten hours preparing this
                                 motion. He estimated approximately one additional hour would
                                 be spent preparing for and attending the hearing telephonically.

                         Id. at 608.

                                 Defendants are awarded against Plaintiffs Raygoza and Sanchez
                                 and their counsel, jointly and severally, attorney fees in the
                                 amount of $2035.00 as the cost of having had to file this motion,
                                 $277.50 as reimbursement for attorney fees incurred attending the
                                 January 10, 2014, Sanchez deposition which did not take place,
                                 and $536.75 as reimbursement for the cost of having a Certified
                                 Shorthand Reporter attend the scheduled January 10, 2014,
                                 depositions.

                         Id. at 610.

Southern Cal. Stroke             After the deposition in Vancouver, SCSRA contended that
Rehabilitation                   Nautilus failed to properly designate and/or prepare Mr. McCart
Associates, Inc. v               and requested sanctions pursuant to Rule 37(d) (3). Having found
Nautilus, 2010 WL                that Nautilus failed to fulfill its obligations under Rule 30(b)(6),
2998839 (S.D. Cal.,              the Court instructed SCSRA to file a declaration detailing the fees
2010).                           and costs for the requested amount of $13,091 on or before July
                                 9, 2010. [Doc. Nos. 86 and 87.] Nautilus was instructed to file
                                 objections to the fees and costs on or before July 23, 2010. [Doc.
                                 No. 89.] A telephonic hearing regarding the motion for sanctions
                                 was held on the record on July 28, 2010 at 1:30 p.m. Appearing
                                 on behalf of the SCSRA was Mr. Stephen J. Tomasulo and Ms.
                                 Whitney B. Kringel. Appearing on behalf of Nautilus was Mr.
                                 Robert W. Harrison and Mr. Patrick J. Kearns. Having fully
                                 evaluated the moving papers and the arguments made by counsel
                                 at the telephonic hearing, the court GRANTS IN PART and
                                 DENIES IN PART Plaintiff’s request for sanctions pursuant to
                                 Rule 37(d)(3) as set forth below.

                         Id. at 1.
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 64 of 68 Page ID
                                 #:15371


    Case Citation                                 Relevant Text/Summary

                                  Based on the moving papers submitted by both parties and
                                  arguments presented at the telephonic hearing on July 28, 2010 at
                                  1:30 p.m., the Court finds that the hours represented by the
                                  Plaintiff’s counsel in regards to the motion to compel and the
                                  deposition are unreasonable, but finds the deposition expenses
                                  reasonable.

                          Id. at 2.

                                   The Court finds that sanctions in the amount of $3,090 for the
                                   motion to compel, $4,407 for fees associated with the deposition
                                   of Mr. McCart, and $1,654.50 for deposition expenses are
                                   reasonable.
                          Id. at 3.

DeShaziewr v.                     Hanford Police Officer Dale Williams, et al. (“Defendants”) have
Williams, 2007 WL                 moved for monetary and terminating sanctions pursuant to Rule
4570672                           37 of the Federal Rules of Civil Procedure. The matter was
                                  referred to the Magistrate Judge for findings of fact and
                                  recommendations of law (“F & R’s”). On October 15, 2007, the
                                  Magistrate Judge issued F & R’s recommending an award of
                                  monetary sanctions to Defendants pursuant to Rule 37(d) of the
                                  Federal Rules of Civil Procedure,1 and recommending dismissal
                                  of the action pursuant to Rule 37(b)(2)(C).

                          Id. at 1.

                          Sanctions awarded in the amount of $3,437. Id. at 4.

RPA Intern. Pty Ltd. v.           On December 14, 2007, Plaintiffs filed a Petition for Attorneys’
Compact Intern., Inc.,            Fees (“Petition for Fees”). The Petition for Fees seeks attorneys’
2008 WL 281174 (S.D.              fees and costs associated with the Motion to Compel, the Reply to
Cal. 2008)                        the Motion to Compel, the Statement Regarding Defendants’
                                  Failure to Comply and the Reply in Support of Report and
                                  Recommendation, totaling $6,175.00. Petition for Fees, p. 2.
                                  Plaintiffs submitted an itemized list of attorney’s fees, stating fees
                                  of $2,321.25 for the Motion to Compel, $1,392.50 for the
                                  Response in Support of Motion to Compel, $1,156.25 for the
                                  Statement Regarding Defendants’ Failure to Comply, and
                                  $1,305.00 for the Reply in Support of Report and
                                  Recommendation. Id. Plaintiffs also submitted the Declaration of
                                  Amanda L. Lowerre, who attests that attorney Amanda L.
                                  Lowerre billed 23.65 hours at a rate of $200.00 per hour and
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 65 of 68 Page ID
                                 #:15372


    Case Citation                                Relevant Text/Summary
                                 attorney Philip T. Petti billed 3.4 hours at a rate of $425.00 per
                                 hour for the preparation and filing of the above motions.

                         Id. at 2.

                         Court awards sanctions of $6,175. Id. at 3.

Garcia v. Bana, 2012     Motion for sanctions filed pursuant to Rule 37.
WL 2119157 (N.D.
2012)                        Defendants also ask for $1,500 in attorneys’ fees as a monetary sanction.
                             This amount is the amount that they had to spend to file their motion.
                             Savage Declaration, ECF No. 31–2 at 5, ¶ 20. Specifically, Defendants’
                             counsel spent six hours, at a rate of $250 per hour, to draft the motion.
                             Id.

                             The court believes that monetary sanctions in this amount are appropriate,
                             given the discovery abuses, including violation of a court order, described
                             above.[fn] Six hours is a reasonable amount of time for the preparation
                             of this particular motion for sanctions, and Defendants’ counsel’s rate,
                             in comparison with others within this legal community, is a reasonable
                             one. Mr. Wang personally—as distinguished from Plaintiffs—shall pay
                             Defendants the $1,500 in attorneys’ fees that they incurred due to his
                             unreasonable behavior during the discovery process.

                         Id. at 9.

Deshazier v. Williams,           Defendants’ counsel declared that he incurred and may incur fees
2007 WL 3010578                  and expenses as a result of Plaintiff’s repeated failure to appear at
(E.D. Cal., 2007)                properly noticed depositions and of other discovery violations,
                                 including 1) $925.00 in attorney’s fees, calculated at 5 hours at
                                 $185.00 per hour for 1.7 hours preparation for the depositions of
                                 August 15, 2007, and 3.3 hours for round-trip travel to Hanford
                                 and time spent waiting for Plaintiff to appear at the proceeding;
                                 and 2) Court reporter’s fees for appearance at the deposition on
                                 August 15 and preparation of a transcript thereof, in the amount
                                 of $112.00; 3) $3450.00, consisting of 23 hours at $150.00 per
                                 hour, the rate of an associate who prepared the moving papers, for
                                 preparation of this motion, supporting documents, and the ex
                                 parte application to hear the motion on shortened time and all
                                 documents pertaining thereto; 4) $375.00 anticipated to be
                                 expended for preparing for, traveling to, and attending the hearing
                                 on the motion, calculated at 2.5 hours at $150.00 per hour; and 5)
                                 any filing fees for this motion or the ex parte application, although
                                 no amount was specified. The total amount sought is $4,862.00.
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 66 of 68 Page ID
                                 #:15373


    Case Citation                               Relevant Text/Summary
                        Id. at 6.

                                Because the hearing on the motion was vacated, the Court
                                concludes that no time was actually expended for preparation,
                                travel, and attendance relating to the hearing. The hourly rates for
                                attorney’s fees sought appear to be reasonable in light of the
                                prevailing rates in the community. The motions (both the motion
                                for sanctions and the ex parte application for an order shortening
                                time) appear to have taken an excessive amount of time for what
                                the Court deems to be reasonable for the preparation of all
                                pleadings; sixteen (16) hours, or two full eight-hour days, seems
                                more appropriate. It is appropriate to award reasonable attorney’s
                                fees for a failure to appear even in the absence of willfulness;
                                negligence is sufficient. Lew v. Kona Hospital, 754 F.2d 1420,
                                1426 (9th Cir.1985).

                                Therefore, the Court shall recommend an award of additional
                                monetary sanctions in the amount of $3,437.00.

                        Id. at 7.

Lugo v. Sham, 2001              Counsel for Valencia declares that he spent 15.2 hours preparing
WL 348984 (N.D. Cal.,           Valencia’s motion to dismiss, and that his hourly rate is $185.00.
2001)                           (See Carnagey Decl. at ¶ 8.) The Court finds the time reasonably
                                expended on the motion is 12 hours, that the hourly rate claimed
                                is reasonable and, accordingly, Valencia is awarded the sum of
                                $2,220.00 pursuant to Rule 37(b)(2).

                        Id. at 5.
Cruz v. Aurora Loan     The defendant, Aurora Loan Services, LLC, moved for sanctions alleging
Services, 2016 WL       plaintiffs failed to attend depositions, respond to interrogatories, and comply
2621795 (N.D. Cal.,     with the court’s order to prosecute their case. Aurora further alleged these
2016)                   failures were willful and in bad faith and requested the court enter terminating
                        sanctions and award Aurora reasonable attorney’s fees and expenses under
                        Federal Rules of Civil Procedure 41(b), 37(b), and 37(d) and the Court’s
                        inherent authority. Id. at p. 1.

                                The court awards $8,185.31 in costs and fees for discovery
                                abuses, leaving an additional $11,033.50 in requested fees for
                                time spent drafting interrogatories and the current motion for
                                sanctions.
                                                               ***
                                The court grants in part and denies in part Aurora’s motion for
                                sanctions. The court awards $8,185.31 in costs and fees to Aurora,
                                reserving for later the remaining fee balance of $11,033.50. The
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 67 of 68 Page ID
                                 #:15374


    Case Citation                                Relevant Text/Summary
                                court does not order terminating sanctions at this time. The court
                                sets a hearing for May 19, 2016 at 9:30 a.m. and orders the Cruzes
                                to attend in person and to show cause. The court also directs Mr.
                                Sargetis to serve this order on the Cruzes and file proof of service
                                by May 12, 2016. The Cruzes are warned that failure to appear on
                                May 19 means that they risk imposition of additional fees of
                                $11,033.50 and dismissal of their case for failure to prosecute it.

                        Id. at p. 6.

ACF Western USA, Inc. Travelers moved for monetary and evidentiary sanctions against plaintiff, ACF
v. Travelers Cas. Ins. Western. Id. at 1. The motion sought sanctions pursuant to Rules 30(d)(2) and
Co. of America, 2012   37(d)(3).
WL 5838865 (E.D.
Cal., 2012)                   Defendant has requested a monetary sanction in the amount of
                              $4,953.30. (Def.’s Mot. For Sanctions, 7: 16–17, Doc. 25.) As
                              support for this request, Defendant’s counsel—Mr. Jadhavji—
                              represents he expended 17.4 hours researching and drafting
                              Defendant’s motion for sanctions and supporting documents,
                              7.8 hours preparing for the Markarian deposition, 0.6 hours
                              attending the Markarian deposition, at a billable rate of $185.00
                              per hour. (Jadhavji Decl., ¶¶ 13–15, Doc. 25, Attach. 1.)
                              Defendant additionally claims entitlement to $231.30 in costs
                              expended on the court reporter and an expedited deposition
                              transcript.

                        Id. at 5.

                                The Court must determine whether the requested number of hours
                                is greater than, less than or the same number of hours that
                                reasonably competent counsel would have billed. Yahoo!, Inc., v.
                                Net Games, Inc., 329 F.Supp.2d 1179, 1184 (N.D.Cal.2004). If
                                the requested number of hours is greater than the number of hours
                                reasonably competent counsel would have billed, then the court
                                should reduce the requested number of hours accordingly. See
                                Hensley, 461 U.S. at 434, 103 S.Ct. 1933, 76 L.Ed.2d 40
                                (describing the court’s duty to eliminate hours that are “excessive,
                                redundant, or otherwise unnecessary” ) (emphasis added).

                                The Court finds some of Mr. Jadhavji’s hours to be excessive.
                                Defendant’s motion for sanctions was relatively straightforward,
                                and did not reasonably necessitate 17.4 hours. Accordingly, the
                                Court will award Defendant nine (9) hours for attorneys’ fees
                                expended on their motion for sanctions. Similarly, the Court
                                finds the 7.8 hours expended in preparation for the Markarian
Case 2:11-cv-03480-FMO-CW Document 631-5 Filed 05/16/19 Page 68 of 68 Page ID
                                 #:15375


    Case Citation                                 Relevant Text/Summary
                                  deposition to be excessive. This is particularly true considering
                                  Defendant was treating Mr. Markarian as a percipient, rather than
                                  an expert witness. Accordingly, the Court will award Defendant
                                  four (4) hours in attorneys’ fees for preparing for the Markarian
                                  deposition. The Court finds the 0.6 hours spent attending the
                                  Markarian deposition to have been reasonably expended.
                                  Accordingly, the Court awards Defendant $2,642.30 in attorneys’
                                  fees and costs.

                          Id. at 6.

Reddy v. Precyse          Motion to compel plaintiff’s compliance with discovery orders and a motion for
Solutions, LLC, 2015      sanctions. Id. at 1.
WL 3407447 (E.D.
Cal., 2015)                               Defendant traveled nine hours to attend the May 8,
                                          2015 deposition and seeks payment for this time.
                                          Further, Defendant seeks one hour for counsel’s
                                          time in reviewing and attending the hearing on this
                                          motion and seven hours for co-counsel
                                          researching, drafting, and preparing this
                                          motion and the supporting documents. The
                                          Court further finds the $4,445.00 in sanctions to be
                                          reasonable expenses incurred in traveling to the
                                          deposition and bringing this motion to compel.
                                          Accordingly, Defendant’s motion for sanctions of
                                          $4,445.00 is granted.

                          Id. at 6.
Myhre v. Seventh-Day      “Plaintiff Steinar Myhre’s Motion for Rule 37 Sanctions Against Defendants
Adventist Church, etc.,   IMS–New Jersey, IMS–Texas, IMS–Georgia, IMS–Florida, and IMS–Miami
2014 WL 2965046           [ECF No. 79] (“Motion for Sanctions”) was filed on May 16, 2014.” Id. at 1.
(S.D. Cal., 2014)
                                  The declaration submitted by Plaintiff’s counsel details the time
                                  and expenses incurred. Counsel spent “approximately 6.1 hours
                                  in reviewing Defendants’ supplemental discovery responses and
                                  identifying areas of non-compliance, seeking to obtain resolution
                                  of this matter by way of belated compliance, entry into a
                                  stipulation of facts, or other resolution,” and additional 8.3 hours
                                  to draft the Motion for Sanctions. (Pl.’s Mot. Sanctions Attach.
                                  # 2 Decl. Kramer 3–4, ECF No. 79.) Kramer has twenty years of
                                  trial experience and represents that her hourly rate of $275 is equal
                                  to, if not less than, the rate of similarly qualified attorneys in the
                                  Southern District of California. (Id. at 4.) Her rate and fees are
                                  reasonable in light of counsel’s experience and qualifications.
                          Id. at 14.
